   1   Michael A. Jones, State Bar #27311
       David B. Nelson, State Bar #34100
   2   ALLEN BARNES & JONES, PLC
       1850 N. Central Ave., Suite 1150
   3   Phoenix, Arizona 85004
       Ofc: (602) 256-6000
   4   Fax: (602) 252-4712
       Email: mjones@allenbarneslaw.com
   5          dnelson@allenbarneslaw.com

   6   Attorneys for the Debtor

   7                         UNITED STATES BANKRUPTCY COURT

   8                                  DISTRICT OF ARIZONA

   9   In re:                                     Chapter 11

  10   RETAIL SOLUTIONS, LLC,                     Case No. 2:20-bk-09357-MCW

  11                  Debtor.                     OBJECTION TO PROOF OF CLAIM
                                                  NO. 9 FILED BY NORGUARD
  12

  13            Retail Solutions, LLC (“Debtor”) pursuant to 11 U.S.C. § 502(b), Fed. R. Bankr.
  14   P. 3007, and LRBankr 3007-1, hereby objects to Proof of Claim 9 (“Claim”) filed by
  15   NorGuard Insurance Company (“NorGuard”). The Claim allegedly arises out of a
  16   third-party audit (“Audit”) of the Debtor’s workman’s compensation insurance policy.
  17   The Debtor has disputed the results of the Audit for over a year because the amount
  18   demanded under the Audit is not supportable, has never been explained to the Debtor
  19   despite numerous requests, and has continually and inexplicably changed.             The
  20   following Memorandum of Points and Authorities supports this Objection.
  21                    MEMORANDUM OF POINTS AND AUTHORITIES
  22   I.       JURISDICTION AND STATUTORY PREDICATES
  23            1.    This Court has jurisdiction over these matters pursuant to 28 U.S.C. §§
  24   157 and 1334. This is a core proceeding pursuant to 28 U.S.C. § 157(b)(2)(A) and (B).
  25            2.    Venue is proper pursuant to 28 U.S.C. §§ 1408 and 1409.
  26   ///
       {00261462 2}
Case 2:20-bk-09357-MCW       Doc 111 Filed 11/17/20 Entered 11/17/20 17:05:39        Desc
                             Main Document    Page 1 of 76
   1   II.     FACTUAL BACKGROUND

   2           1.      NorGuard provided the Debtor with a workman’s compensation insurance

   3   policy (“Policy”) that covered the period between June 1, 2017, to June 1, 2018. See

   4   Claim 9 at 3.

   5           2.      On or about January 18, 2019, NorGuard completed a third-party audit

   6   (“Audit”) regarding the premiums for the policy and alleged an adjusted premium

   7   balance of $27,060 (“Adjustment”). See Exhibit A, attached hereto.

   8           3.      On or about May 2, 2019, an agent from NorGuard’s collection department

   9   (“NorGuard Representative”) attempted to collect the Adjustment.             The Debtor

  10   informed the NorGuard Representative that it disputed the Audit’s results because they

  11   were inconsistent with past audits of the Policy as well as reporting by its payroll

  12   servicer at the time, ADP, LLC (“ADP”). The Debtor demanded an explanation of the

  13   amounts reported in the Audit before it would make payment. The Debtor did not

  14   receive an adequate explanation.        See, Exhibit B attached hereto (containing

  15   correspondence chain with the NorGuard Representative).

  16           4.      NorGuard eventually sent the Adjustment to an external agency, Brown &

  17   Joseph, LLC, (“B&J”), for collection.      The Debtor once again voiced its disputes

  18   regarding the Audit’s reporting, specifically identifying inaccuracies and inconsistencies

  19   with inclusion of owners, coding of employees, and reports by ADP. The Debtor again

  20   asked NorGuard to address the issues or conduct a new audit. After the Debtor provided

  21   the requested information substantiating its dispute, B&J instructed the Debtor it would

  22   only review the information after payment. See Exhibit C attached hereto (containing

  23   correspondence chain with B&J).

  24           5.      B&J eventually brought in the Leviton Law Firm (“Leviton”) to escalate

  25   collection. The Debtor informed the law firm of the outstanding dispute but Leviton

  26   refused to address the discrepancies.      See Exhibit D attached hereto (containing
       {00261462 2}                           -2-
Case 2:20-bk-09357-MCW        Doc 111 Filed 11/17/20 Entered 11/17/20 17:05:39         Desc
                              Main Document    Page 2 of 76
   1   correspondence chain with Leviton).

   2           6.      On or about August 30, 2019, the law firm sent the Debtor a purported

   3   revised Audit claiming an adjusted balance of $19,619 (“Revised Adjustment”). See

   4   Exhibit E attached hereto. The Revised Adjustment still did not address the Debtor’s

   5   issues with the original Audit.

   6           7.      On or about May 1, 2020, NorGuard filed a lawsuit against the Debtor

   7   initiating Case No. CV2020-005295 before the Maricopa County Superior Court which

   8   has been stayed by the Debtor’s bankruptcy filing.

   9           8.      Now NorGuard has filed a Claim for $16,471.08 evidencing another

  10   apparent adjustment to the Revised Adjustment. See Claim No 9 at 7.

  11   III.    BASES FOR OBJECTION

  12           While a properly filed proof of claim is presumed valid, once an objection to the

  13   proof of claim controverts the presumption, the creditor ultimately bears the burden of

  14   persuasion as to the validity and amount of the claim. See Ashford v. Consol. Pioneer

  15   Mortg. (In re Consol. Pioneer Mortg.), 178 B.R. 222, 226 (B.A.P. 9th Cir. 1995), aff’d,

  16   9 F.3d 151 (9th Cir. 1996). The ultimate burden of proof as to the validity of a proof of

  17   claim “remains at all times upon the claimant.” Lundell v. Anchor Constr. Specialists,

  18   Inc. (In re Lundell), 223 F.3d 1035, 1039 (9th Cir. 2000). The Court may not allow any

  19   claim that is “unenforceable against the debtor and property of the debtor, under any

  20   agreement or applicable law . . . .” 11 U.S.C. § 502(b)(1).

  21           The Claim should be disallowed because the amount is unsupportable. The

  22   Debtor has repeatedly disputed the calculation of the Claim. The Audit’s calculations

  23   and results are inconsistent with those of previous years.      Specifically, the Debtor

  24   disputes the amounts comprising the NorGuard’s Audit, including employee coding and

  25   inclusion.     Upon request, the Debtor provided NorGuard with payroll information

  26   demonstrating the discrepancy in the calculations. The Debtor has repeatedly requested
       {00261462 2}                          -3-
Case 2:20-bk-09357-MCW       Doc 111 Filed 11/17/20 Entered 11/17/20 17:05:39         Desc
                             Main Document    Page 3 of 76
   1   NorGuard substantiate the Audit’s valuations or perform a new and accurate Audit.

   2   Despite these many requests, NorGuard has continually refused to address the Debtor’s

   3   stated issues. With the NorGuard Claim based on an inaccurate Audit with an inaccurate

   4   amount, the Court should disallow the Claim.

   5           WHEREFORE, the Debtor requests that the Court enter an order:

   6           A.     Sustaining this Objection in full;

   7           B.     Disallowing the Claim; and

   8           C.     Granting the Debtor such other and further relief as is just.

   9           DATED: November 17, 2020.

  10                                               ALLEN BARNES & JONES, PLC

  11
                                                   /s/ DBN #34100
  12                                               Michael A. Jones
                                                   David B. Nelson
  13                                               1850 N. Central Ave., Suite 1150
                                                   Phoenix, AZ 85004
  14                                               Attorneys for the Debtor

  15   E-FILED on November 17, 2020 with the
       U.S. Bankruptcy Court and copies served
  16   via ECF notice on all parties that have
       appeared in the case.
  17
       COPY e-mailed the same date to:
  18
       Edward K. Bernatavicius
  19   OFFICE OF THE U.S. TRUSTEE
       230 N. First Avenue, Suite 204
  20   Phoenix, AZ 85003-1706
       Edward.k.bernatavicius@usdoj.gov
  21   Trial Attorney

  22   Cody J. Jess, Esq.
       Scott R. Goldberg, Esq.
  23   MOYES, SELLERS & HENDRICKS, LTD.
       1850 N. Central Avenue, Suite 1100
  24   Phoenix, AZ 85004-4541
       cjess@law-msh.com
  25   sgoldberg@law-msh.com
       Attorneys for Interwest Sales & Marketing, LLC
  26
       {00261462 2}                          -4-
Case 2:20-bk-09357-MCW       Doc 111 Filed 11/17/20 Entered 11/17/20 17:05:39         Desc
                             Main Document    Page 4 of 76
   1   Lynton Kotzin
       Kotzin Valuation Partners
   2   2800 N Central Avenue, Suite 1725
       Phoenix, AZ 85004
   3   lkotzin@kotzinvaluation.com
       Subchapter V Trustee
   4
       Deb Secrest
   5   Commonwealth of Pennsylvania
       Department of Labor and Industry
   6   Collections Support Unit
       651 Boas Street, Room 925
   7   Harrisburg, PA17121
       ra-li-ucts-bankrupt@state.pa.us
   8   Attorney for Office of Unemployment Tax Services
       Dept. of Labor & Industry, Commonwealth of Pennsylvania
   9
       Scott B. Cohen
  10   Michael P. Rolland
       ENGELMAN BERGER, P.C.
  11   2800 N. Central Ave., Suite 1200
       Phoenix, AZ 85004
  12   sbc@eblawyers.com
       mpr@eblawyers.com
  13   Attorneys for Bryan Macaraig

  14   Stanley M. Hammerman
       John R. Hultgren
  15   HAMMERMAN & HULTGREN, P.C.
       3101 N. Central Ave., Suite 1030
  16   Phoenix, AZ 85012
       Stan@hammerman-hultgren.com
  17   Minute_Entry@hammerman-hultgren.com
       Attorneys for Norguard Insurance Company
  18

  19   /s/ Stephanie Sheffield

  20

  21

  22
  23

  24

  25
  26
       {00261462 2}                          -5-
Case 2:20-bk-09357-MCW       Doc 111 Filed 11/17/20 Entered 11/17/20 17:05:39   Desc
                             Main Document    Page 5 of 76
                         Exhibit A

Case 2:20-bk-09357-MCW   Doc 111 Filed 11/17/20 Entered 11/17/20 17:05:39   Desc
                         Main Document    Page 6 of 76
Important
Information




                                                             Agency
     Retail Solutions LLC                                    AUTOMATIC DATA PROCESSING INSURANCE AGENCY,
     16445 N 91st St                                         INC.
     Suite 105                                               1 ADP Boulevard
     Scottsdale, AZ 85260                                    Roseland, NJ 07068




             Final Audit of Your Workers' Compensation Policy
                   with NorGUARD Insurance Company
                                         Policy Number                2763

At this time, we are forwarding audit information for the insurance policy shown above. As you can see, this recap is
self-explanatory and enables you to quickly review the transaction. However, you should also be aware that the
amount due on any current Berkshire Hathaway GUARD Insurance Companies policy may be adjusted to reflect the
results of this audit of your expired term. We suggest you place the enclosed document with the balance of the policy.
If you have any questions, please feel free to contact us at 800-673-2465.
 Policy Period
 From June 1, 2017 to June 1, 2018, 12:01 AM, standard time at the insured's mailing address.


 Type of Endorsement and Party Requesting the Change

  Forms - The Policyholder
  Payroll - The Policyholder
  Payroll - The Policyholder
  Payroll - The Policyholder
  Payroll - The Policyholder
  Payroll - The Policyholder
  Payroll - The Policyholder
  Payroll - The Policyholder
  Payroll - The Policyholder
  Payroll - The Policyholder
  Payroll - The Policyholder
  Anniversary Rating Date - The Policyholder
  Payroll - The Policyholder
  Payroll - The Policyholder
  Payroll - The Policyholder
  Payroll - The Policyholder
  Payroll - The Policyholder
  Anniversary Rating Date - The Policyholder
  Payroll - The Policyholder
  Payroll - The Policyholder
  Payroll - The Policyholder

                            Workers' Compensation Specialists
INTERNAL USE    YW
MGA      :         2763
Date      : 01/18/2019
      Case 2:20-bk-09357-MCW                                                         Endorsement
                                        Doc 111 Filed 11/17/20 Entered 11/17/20 17:05:39   DescRecap
DECTO   :I
                                        Main Document    Page 7 of 76
                                                         Workers' Compensation and Employer's Liability Policy
                                                                  NorGUARD Insurance Company - A Stock Co.
                                                                                Policy Number            2763
                                                                                    Renewal of           1886
                                                                                          NCCI No. [25844]


                                         Policy Information Page - Final Audit
[1]Named Insured and Mailing Address                             Agency
   Retail Solutions LLC                                          AUTOMATIC DATA PROCESSING INSURANCE AGENCY, INC.
   16445 N 91st St                                               1 ADP Boulevard
   Suite 105                                                     Roseland, NJ 07068
   Scottsdale, AZ 85260
                                                                 Agency Code: NJADPI10
       Federal Employer's ID                     6775                    Insured is Limited Liability Co. (LLC)
       Locations On Policy                     - See Extension of Information Page -
                                                 Schedule of Locations - WC 040003


  [2] Policy Period
       From June 1, 2017 to June 1, 2018, 12:01 AM, standard time at the insured's mailing address.


                                                        Revision
            Revision #5, effective on the date shown below, 12:01 AM, standard time, changes the listed
            items. All other terms and conditions of the policy remain unchanged.
            WC040004 - Forms - Eff. 06/01/2017
            WC890415 - Payroll - Eff. 06/01/2017
            WC890415 - Payroll - Eff. 06/01/2017
            WC890415 - Payroll - Eff. 06/01/2017
            WC890415 - Payroll - Eff. 06/01/2017
            WC890415 - Payroll - Eff. 06/01/2017
            WC890415 - Payroll - Eff. 06/01/2017
            WC890415 - Payroll - Eff. 06/01/2017
            WC890415 - Payroll - Eff. 06/01/2017
            WC890415 - Payroll - Eff. 06/01/2017
            WC890415 - Payroll - Eff. 06/01/2017
            WC890415 - Anniversary Rating Date - Eff. 06/01/2017
            WC890415 - Payroll - Eff. 11/17/2017
            WC890415 - Payroll - Eff. 06/01/2017
            WC890415 - Payroll - Eff. 06/01/2017
            WC890415 - Payroll - Eff. 06/01/2017
            WC890415 - Payroll - Eff. 06/01/2017
            WC890415 - Anniversary Rating Date - Eff. 06/01/2017
            WC890415 - Payroll - Eff. 11/17/2017
            WC890415 - Payroll - Eff. 06/01/2017
            WC890415 - Payroll - Eff. 06/01/2017

  [3] Coverage

       A.        Workers' Compensation Insurance - Part One of this policy applies to the Workers'
                 Compensation Law of the following states: Alabama, Arizona, California, Colorado, Georgia,
       B.        Idaho, Illinois, Indiana, Kansas, Louisiana, Montana, North Carolina, New Mexico, Nevada,
                 Oklahoma, Oregon, Tennessee, Texas, Utah, Wisconsin
                 Employer's Liability Insurance - Part Two of this policy applies $to1,000,000
                                                                                       work in each of the states
                                                                                   $1,000,000
                 listed in item [3]A. The limits of our liability under Part Two are:
                               Bodily Injury by Accident - each accident           $1,000,000
                               Bodily Injury by Disease - each employee
                               Bodily Injury by Disease - policy limit
       C. Other States Insurance - Part Three of this policy applies to all states, except any state listed in
             item [3]A. and the states of North Dakota, Ohio, Washington, West Virginia, and Wyoming.

INTERNAL USE    YW                                          Page - 1 -                             Endorsement
MGA      :         2763                                                                            WC890600
Date      : 01/18/2019

      Case 2:20-bk-09357-MCW         DocStreet
               P.O. Box A-H • 16 S. River 111 · Filed 11/17/20
                                                Wilkes-Barre,      Entered 11/17/20
                                                              PA 18703-0020          17:05:39
                                                                            · www.guard.com                      Desc
                                     Main Document       Page 8 of 76
    D. This policy includes these endorsements and schedules:
          See Extension of Information Page - Schedule of Forms - WC 040004

[4] Premium
    The Premium Basis and, therefore, the premium will be determined by our Manual of Rules,
    Classifications, Rates, and Rating Plans. All required information is subject to verification and change by
    audit. (Continued on another page)




Total Policy Premium                           $       130,395
Total Surcharges/Assessments                   $      1,225.00
Total Cost                                     $    131,620.00

                                                        Page - 2 -



   Case 2:20-bk-09357-MCW             Doc 111 Filed 11/17/20 Entered 11/17/20 17:05:39                    Desc
                                      Main Document    Page 9 of 76
                                                                            2763
(L1)   4508 E Barwick Dr , Cave Creek, AZ 85331 (06/01/2017 - 06/01/2018)
(L2)   732 Avenida Abeja , San Marcos, CA 92069 (06/01/2017 - 06/01/2018)




                                                Page - 3 -



 Case 2:20-bk-09357-MCW        Doc 111 Filed 11/17/20 Entered 11/17/20 17:05:39    Desc
                               Main Document   Page 10 of 76
                                                 Workers' Compensation and Employer's Liability Policy
                                                          NorGUARD Insurance Company - A Stock Co.
                                                                        Policy Number            2763
                                                                            Renewal of           1886
                                                                                  NCCI No. [25844]


                                   Policy Information Page - Final Audit




                                                                                        2763




 PN049901F - CA YOUR RIGHT TO RATING AND DIVDEND INFO
 PN049902B - CA POLICYHOLDER NOTICE - WC RATING LAWS
 PN049904 - CA INS. GUARANTEE ASSOC.(CIGA) SURCHARGE
 WC000000C - STANDARD POLICY
 WC000001A - INFORMATION PAGE
 WC000308 - PARTNERS, OFFICERS & OTHERS EXCL. END.
 WC000310 - SOLE PROP., PART., OFF. & OTHERS COV.
 WC000403 - EXPERIENCE RATING MODIFICATION FACTOR
 WC000404 - PENDING RATE CHANGE ENDORSEMENT
 WC000406 - PREMIUM DISCOUNT ENDORSEMENT
 WC000406A - PREMIUM DISCOUNT ENDORSEMENT
 WC000414 - NOTIFICATION OF CHANGE IN OWNERSHIP ENDT
 WC000419 - PREMIUM DUE DATE ENDORSEMENT
 WC000421D - CATASTROPHE(OTHER THAN CERT ACTS OF TERR
 WC000422B - TERR RISK INS PROG REAUTHORIZATION ACT
 WC000424 - AUDIT NONCOMPLIANCE CHARGE ENDORSEMENT
 WC000425 - EXP. RATING MODIF. FACTOR REVISION END'T
 WC020601A - AZ CANCELLATION ENDORSEMENT
 WC040003 - CA EXT OF INFO PAGE-SCH OF LOCATIONS
 WC040004 - CA EXT OF INFO PAGE-SCHEDULE OF FORMS
 WC040301B - POLICY AMENDATORY ENDORSEMENT-CALIFORNIA
 WC040310 - CA DUTY TO DEFEND
 WC040318B - CA LLC COVERAGE/EXCLUSION ENDORSEMENT
 WC040410 - CA ESTIMATED ANNUAL PREMIUM ENDORSEMENT
 WC040422 - CALIFORNIA SHORT-RATE CANCELLATION END'T
 WC040601A - CA CANCELLATION ENDORSEMENT
 WC050402 - CO CLASSIFICATION ENDORSEMENT
 WC050403 - CO PREM CREDIT FOR CERT RISK MGMT PROG
 WC100601B - GA CANCELATION,NONRENEWAL & CHANGE ENDT
 WC120306A - IL WC INSURANCE POLICY EXCLUSION END.
INTERNAL USE    YW                                 Page - 4 -                       Endorsement
MGA      :         2763                                                             WC890600
Date      : 01/18/2019

      Case 2:20-bk-09357-MCW         DocStreet
               P.O. Box A-H • 16 S. River 111 · Filed 11/17/20
                                                Wilkes-Barre,      Entered 11/17/20
                                                              PA 18703-0020          17:05:39
                                                                            · www.guard.com       Desc
                                    Main Document        Page 11 of 76
                                                 Workers' Compensation and Employer's Liability Policy
                                                          NorGUARD Insurance Company - A Stock Co.
                                                                        Policy Number            2763
                                                                            Renewal of           1886
                                                                                  NCCI No. [25844]


                                   Policy Information Page - Final Audit

 WC120601E - IL AMENDATORY ENDORSEMENT
 WC150401A - KS FINAL PREMIUM ENDORSEMENT
 WC150404 - KS PENDING LOSS COST ENDORSEMENT
 WC150601A - KS CANCELLATION AND NONRENEWAL END'T
 WC170303 - LA DUTY TO DEFEND ENDORSEMENT
 WC170601H - LA AMENDATORY ENDORSEMENT
 WC250305 - MT INTENTIONAL INJURY EXCLUSION END'T
 WC250401A - MT AUDIT NONCOMPLIANCE CHARGE ENDORSEMEN
 WC250601B - MT CANCELLATION AND NONRENEWAL END'T
 WC250602 - MT SAFETY ENDORSEMENT
 WC270601C - NEVADA CANCELLATION AND NONRENEWAL ENDT
 WC300302 - NM SAFETY DEVICE EXCLUSION ENDORSEMENT
 WC300402 - New Mexico Assigned Risk Surcharge Endor
 WC300601A - NM CANCELATION AND NON-RENEWAL END'T
 WC320301C - NC AMENDED COVERAGE ENDORSEMENT
 WC320602 - NC PRO-RATA CANCELLATION ENDORSEMENT
 WC350303 - OKLAHOMA EL INTENTIONAL TORT EXCLUSION
 WC350601F - OK CANCEL,NONRENEWAL,AND CHANGE END'T
 WC350603 - OK FRAUD WARNING ENDORSEMENT
 WC360306 - OR LIMITS OF LIABILITY END'T
 WC360406 - OR PREMIUM DUE DATE END'T
 WC360601E - OR CANCELLATION END'T
 WC360602 - OR CONFIDENTIALITY END'T
 WC360604 - OREGON AMENDATORY ENDORSEMENT
 WC410402 - TN PENDING LOSS COST & ASSIGN.RISK RATE
 WC420301H - TEXAS AMENDATORY ENDORSEMENT
 WC420407 - TEXAS - AUDIT PREMIUM ENDORSEMENT
 WC430601 - UT WORKPLACE SAFETY PROGRAM ENDT
 WC430602 - UT CANCELLATION ENDORSEMENT
 WC480601C - WI LAW ENDORSEMENT
 WC480606B - WI CANCELLATION AND NONRENEWAL END'T
 WC990000 - AUTHORIZATION AND ATTESTATION END'T
 WC990005 - IL NOTICE OF CONTACT FOR COMPLAINTS
 WC990007 - IL WC COMMISSION OPER. FUND SURCHARGE
 WC990014 - CALIFORNIA CHANGES - AMENDATORY END'T
 WC990605A - AZ AMENDATORY ENDORSEMENT POLICY JACKET




INTERNAL USE    YW                                 Page - 5 -                       Endorsement
MGA      :         2763                                                             WC890600
Date      : 01/18/2019

      Case 2:20-bk-09357-MCW         DocStreet
               P.O. Box A-H • 16 S. River 111 · Filed 11/17/20
                                                Wilkes-Barre,      Entered 11/17/20
                                                              PA 18703-0020          17:05:39
                                                                            · www.guard.com       Desc
                                    Main Document        Page 12 of 76
                                                          Workers' Compensation and Employer's Liability Policy
                                                                   NorGUARD Insurance Company - A Stock Co.
                                                                                 Policy Number            2763
                                                                                     Renewal of           1886
                                                                                           NCCI No. [25844]


                                            Policy Information Page - Final Audit

  [4] Premium (cont.)
                                                         Alabama
                       Classification                       Code    Premium Basis:   Rate per      Annual
                                                                         Total        $100        Premium
                                                                        Annual     Remuneration
                                                                     Remuneration
  Effective: 06/01/2017-06/01/2018
  ADVERTISING DISPLAY INSTALLATION                           9521              0.00        7.89                0
  Increased Limits Emp Liability, 1000K/1000K/1000K          9812                          1.4%                0


  Total Annual Premium for AL                                                                                  0


                                                          Arizona
                       Classification                       Code    Premium Basis:   Rate per      Annual
                                                                         Total        $100        Premium
                                                                        Annual     Remuneration
                                                                     Remuneration
  Effective: 06/01/2017-06/01/2018
  SALESPERSONS OR COLLECTORS-OUTSIDE                         8742        108,220.00        0.34            368
  CLERICAL OFFICE EMPLOYEES NOC                              8810        162,069.00        0.21            340
  ADVERTISING DISPLAY INSTALLATION                           9521        803,216.00        4.96          39,840
  Increased Limits Emp Liability, 1000K/1000K/1000K          9812                          1.1%            446
  Experience Modification                                                                  1.23           9,429


  Premium Discount                                                                       8.456%          -4,264
  Total Annual Premium for AZ                                                                            46,159


                                                         California
                       Classification                       Code    Premium Basis:   Rate per      Annual
                                                                         Total        $100        Premium
                                                                        Annual     Remuneration
                                                                     Remuneration
  Effective: 06/01/2017-06/01/2018
  STORE: RETAIL, NOC                                         8017        825,606.00        5.87          48,463
  CLERICAL OFFICE EMPLOYEES NOC                              8810              0.00        0.60                0
  Territorial Rating, San Diego and Imperial Valley                                         0.9          -4,846
  Experience Modification                                                                  0.69         -13,521


  Premium Discount                                                                       4.645%          -1,398
  Total Annual Premium for CA                                                                            28,698




INTERNAL USE    YW                                          Page - 6 -                    Endorsement
MGA      :         2763                                                                   WC890600
Date      : 01/18/2019

      Case 2:20-bk-09357-MCW         DocStreet
               P.O. Box A-H • 16 S. River 111 · Filed 11/17/20
                                                Wilkes-Barre,      Entered 11/17/20
                                                              PA 18703-0020          17:05:39
                                                                            · www.guard.com             Desc
                                    Main Document        Page 13 of 76
                                                      Workers' Compensation and Employer's Liability Policy
                                                               NorGUARD Insurance Company - A Stock Co.
                                                                             Policy Number            2763
                                                                                 Renewal of           1886
                                                                                       NCCI No. [25844]


                                        Policy Information Page - Final Audit

                                                      Colorado
                      Classification                    Code     Premium Basis:   Rate per      Annual
                                                                      Total        $100        Premium
                                                                     Annual     Remuneration
                                                                  Remuneration
  Effective: 06/01/2017-06/01/2018
  ADVERTISING DISPLAY INSTALLATION                       9521        345,890.00         5.41          18,713
  Increased Limits Emp Liability, 1000K/1000K/1000K      9812                           1.1%            206
  Experience Modification                                                               1.23           4,351


  Premium Discount                                                                   11.014%          -2,563
  Total Annual Premium for CO                                                                         20,707


                                                      Georgia
                      Classification                    Code     Premium Basis:   Rate per      Annual
                                                                      Total        $100        Premium
                                                                     Annual     Remuneration
                                                                  Remuneration
  Effective: 06/01/2017-06/01/2018
  ADVERTISING DISPLAY INSTALLATION                       9521        117,228.00         5.28           6,190
  Increased Limits Emp Liability, 1000K/1000K/1000K      9812                           1.1%             68
  Experience Modification                                                               1.23           1,439


  Premium Discount                                                                   11.017%            -848
  Total Annual Premium for GA                                                                          6,849


                                                       Idaho
                      Classification                    Code     Premium Basis:   Rate per      Annual
                                                                      Total        $100        Premium
                                                                     Annual     Remuneration
                                                                  Remuneration
  Effective: 06/01/2017-06/01/2018
  CLERICAL OFFICE EMPLOYEES NOC                          8810              0.00         0.28                0
  ADVERTISING DISPLAY INSTALLATION                       9521         49,778.00         4.76           2,369
  Increased Limits Emp Liability, 1000K/1000K/1000K      9812                           1.1%             26
  Experience Modification                                                               1.23            551


  Premium Discount                                                                   10.998%            -324
  Total Annual Premium for ID                                                                          2,622




INTERNAL USE    YW                                      Page - 7 -                     Endorsement
MGA      :         2763                                                                WC890600
Date      : 01/18/2019

      Case 2:20-bk-09357-MCW         DocStreet
               P.O. Box A-H • 16 S. River 111 · Filed 11/17/20
                                                Wilkes-Barre,      Entered 11/17/20
                                                              PA 18703-0020          17:05:39
                                                                            · www.guard.com          Desc
                                    Main Document        Page 14 of 76
                                                      Workers' Compensation and Employer's Liability Policy
                                                               NorGUARD Insurance Company - A Stock Co.
                                                                             Policy Number            2763
                                                                                 Renewal of           1886
                                                                                       NCCI No. [25844]


                                        Policy Information Page - Final Audit

                                                      Illinois
                      Classification                    Code     Premium Basis:   Rate per      Annual
                                                                      Total        $100        Premium
                                                                     Annual     Remuneration
                                                                  Remuneration
  Effective: 06/01/2017-06/01/2018
  ADVERTISING DISPLAY INSTALLATION                       9521             0.00          6.55                0
  Increased Limits Emp Liability, 1000K/1000K/1000K      9812                           1.4%                0
  Experience Modification                                                               1.23                0


  Total Annual Premium for IL                                                                               0


                                                      Indiana
                      Classification                    Code     Premium Basis:   Rate per      Annual
                                                                      Total        $100        Premium
                                                                     Annual     Remuneration
                                                                  Remuneration
  Effective: 06/01/2017-06/01/2018
  ADVERTISING DISPLAY INSTALLATION                       9521             0.00          3.28                0
  Increased Limits Emp Liability, 1000K/1000K/1000K      9812                           1.1%                0
  Experience Modification                                                               1.23                0


  Total Annual Premium for IN                                                                               0


                                                      Kansas
                      Classification                    Code     Premium Basis:   Rate per      Annual
                                                                      Total        $100        Premium
                                                                     Annual     Remuneration
                                                                  Remuneration
  Effective: 06/01/2017-06/01/2018
  ADVERTISING DISPLAY INSTALLATION                       9521        25,520.00          5.93          1,513
  Increased Limits Emp Liability, 1000K/1000K/1000K      9812                           1.1%            17
  Experience Modification                                                               1.23            352


  Premium Discount                                                                   10.999%           -207
  Total Annual Premium for KS                                                                         1,675




INTERNAL USE    YW                                      Page - 8 -                     Endorsement
MGA      :         2763                                                                WC890600
Date      : 01/18/2019

      Case 2:20-bk-09357-MCW         DocStreet
               P.O. Box A-H • 16 S. River 111 · Filed 11/17/20
                                                Wilkes-Barre,      Entered 11/17/20
                                                              PA 18703-0020          17:05:39
                                                                            · www.guard.com          Desc
                                    Main Document        Page 15 of 76
                                                      Workers' Compensation and Employer's Liability Policy
                                                               NorGUARD Insurance Company - A Stock Co.
                                                                             Policy Number            2763
                                                                                 Renewal of           1886
                                                                                       NCCI No. [25844]


                                        Policy Information Page - Final Audit

                                                      Louisiana
                      Classification                    Code    Premium Basis:   Rate per      Annual
                                                                     Total        $100        Premium
                                                                    Annual     Remuneration
                                                                 Remuneration
  Effective: 06/01/2017-06/01/2018
  ADVERTISING DISPLAY INSTALLATION                       9521             0.00         5.47                0
  Increased Limits Emp Liability, 1000K/1000K/1000K      9812                          1.4%                0
  Experience Modification                                                              1.23                0


  Total Annual Premium for LA                                                                              0


                                                      Montana
                      Classification                    Code    Premium Basis:   Rate per      Annual
                                                                     Total        $100        Premium
                                                                    Annual     Remuneration
                                                                 Remuneration
  Effective: 06/01/2017-06/01/2018
  ADVERTISING DISPLAY INSTALLATION                       9521        13,678.00         5.94            812
  Increased Limits Emp Liability, 1000K/1000K/1000K      9812                          1.1%                9
  Experience Modification                                                              1.23            189


  Premium Discount                                                                   10.99%           -111
  Total Annual Premium for MT                                                                          899


                                                      Nevada
                      Classification                    Code    Premium Basis:   Rate per      Annual
                                                                     Total        $100        Premium
                                                                    Annual     Remuneration
                                                                 Remuneration
  Effective: 06/01/2017-06/01/2018
  ADVERTISING DISPLAY INSTALLATION                       9521        36,000.00         5.55          1,998
  Increased Limits Emp Liability, 1000K/1000K/1000K      9812                          1.1%            22
  Experience Modification                                                              1.23            465


  Premium Discount                                                                  11.026%           -274
  Total Annual Premium for NV                                                                        2,211




INTERNAL USE    YW                                      Page - 9 -                    Endorsement
MGA      :         2763                                                               WC890600
Date      : 01/18/2019

      Case 2:20-bk-09357-MCW         DocStreet
               P.O. Box A-H • 16 S. River 111 · Filed 11/17/20
                                                Wilkes-Barre,      Entered 11/17/20
                                                              PA 18703-0020          17:05:39
                                                                            · www.guard.com         Desc
                                    Main Document        Page 16 of 76
                                                         Workers' Compensation and Employer's Liability Policy
                                                                  NorGUARD Insurance Company - A Stock Co.
                                                                                Policy Number            2763
                                                                                    Renewal of           1886
                                                                                          NCCI No. [25844]


                                        Policy Information Page - Final Audit

                                                       New Mexico
                      Classification                       Code    Premium Basis:   Rate per      Annual
                                                                        Total        $100        Premium
                                                                       Annual     Remuneration
                                                                    Remuneration
  Effective: 06/01/2017-06/01/2018
  ADVERTISING DISPLAY INSTALLATION                         9521         65,493.00         4.69          3,072
  Increased Limits Emp Liability, 1000K/1000K/1000K        9812                           1.1%            34
  Experience Modification                                                                 1.23            714


  Premium Discount                                                                     11.021%           -421
  Total Annual Premium for NM                                                                           3,399


                                                      North Carolina
                      Classification                       Code    Premium Basis:   Rate per      Annual
                                                                        Total        $100        Premium
                                                                       Annual     Remuneration
                                                                    Remuneration
  Effective: 11/17/2017-06/01/2018
  ADVERTISING DISPLAY INSTALLATION                         9521          6,509.00         5.47            356
  Increased Limits Emp Liability, 1000K/1000K/1000K        9812                           1.1%                4


  Premium Discount                                                                     11.111%            -40
  Total Annual Premium for NC                                                                             320


                                                        Oklahoma
                      Classification                       Code    Premium Basis:   Rate per      Annual
                                                                        Total        $100        Premium
                                                                       Annual     Remuneration
                                                                    Remuneration
  Effective: 06/01/2017-06/01/2018
  ADVERTISING DISPLAY INSTALLATION                         9521         67,128.00         6.16          4,135
  Increased Limits Emp Liability, 1000K/1000K/1000K        9812                           1.4%            58
  Experience Modification                                                                 1.23            964


  Premium Discount                                                                     11.014%           -568
  Total Annual Premium for OK                                                                           4,589




INTERNAL USE    YW                                        Page - 10 -                    Endorsement
MGA      :         2763                                                                  WC890600
Date      : 01/18/2019

      Case 2:20-bk-09357-MCW         DocStreet
               P.O. Box A-H • 16 S. River 111 · Filed 11/17/20
                                                Wilkes-Barre,      Entered 11/17/20
                                                              PA 18703-0020          17:05:39
                                                                            · www.guard.com            Desc
                                    Main Document        Page 17 of 76
                                                       Workers' Compensation and Employer's Liability Policy
                                                                NorGUARD Insurance Company - A Stock Co.
                                                                              Policy Number            2763
                                                                                  Renewal of           1886
                                                                                        NCCI No. [25844]


                                        Policy Information Page - Final Audit

                                                       Oregon
                      Classification                     Code    Premium Basis:   Rate per      Annual
                                                                      Total        $100        Premium
                                                                     Annual     Remuneration
                                                                  Remuneration
  Effective: 06/01/2017-06/01/2018
  CLERICAL OFFICE EMPLOYEES NOC                          8810               0.00        0.16                0
  ADVERTISING DISPLAY INSTALLATION                       9521          67,394.00        5.18          3,491
  Increased Limits Emp Liability, 1000K/1000K/1000K      9812                           0.4%            14
  Experience Modification                                                               1.23            806


  Premium Discount                                                                   11.018%           -475
  Total Annual Premium for OR                                                                         3,836


                                                      Tennessee
                      Classification                     Code    Premium Basis:   Rate per      Annual
                                                                      Total        $100        Premium
                                                                     Annual     Remuneration
                                                                  Remuneration
  Effective: 11/17/2017-06/01/2018
  ADVERTISING DISPLAY INSTALLATION                       9521          26,747.00        3.56            952
  Increased Limits Emp Liability, 1000K/1000K/1000K      9812                           1.4%            13


  Premium Discount                                                                   10.984%           -106
  Total Annual Premium for TN                                                                           859


                                                        Texas
                      Classification                     Code    Premium Basis:   Rate per      Annual
                                                                      Total        $100        Premium
                                                                     Annual     Remuneration
                                                                  Remuneration
  Effective: 06/01/2017-06/01/2018
  STORE: RETAIL NOC & DRIVERS                            8017         302,242.00        1.32          3,990
  Increased Limits Emp Liability, 1000K/1000K/1000K      9812                           1.4%            56
  Experience Modification                                                               1.23            931


  Premium Discount                                                                    9.865%           -491
  Total Annual Premium for TX                                                                         4,486




INTERNAL USE    YW                                      Page - 11 -                    Endorsement
MGA      :         2763                                                                WC890600
Date      : 01/18/2019

      Case 2:20-bk-09357-MCW         DocStreet
               P.O. Box A-H • 16 S. River 111 · Filed 11/17/20
                                                Wilkes-Barre,      Entered 11/17/20
                                                              PA 18703-0020          17:05:39
                                                                            · www.guard.com          Desc
                                    Main Document        Page 18 of 76
                                                      Workers' Compensation and Employer's Liability Policy
                                                               NorGUARD Insurance Company - A Stock Co.
                                                                             Policy Number            2763
                                                                                 Renewal of           1886
                                                                                       NCCI No. [25844]


                                        Policy Information Page - Final Audit

                                                        Utah
                      Classification                    Code     Premium Basis:   Rate per      Annual
                                                                      Total        $100        Premium
                                                                     Annual     Remuneration
                                                                  Remuneration
  Effective: 06/01/2017-06/01/2018
  CLERICAL OFFICE EMPLOYEES NOC                          8810              0.00         0.13                0
  CLERICAL TELECOMMUTER EMPLOYEES                        8871              0.00         0.07                0
  ADVERTISING DISPLAY INSTALLATION                       9521         62,108.00         2.77          1,720
  Increased Limits Emp Liability, 1000K/1000K/1000K      9812                           1.1%            19
  Experience Modification                                                               1.23            400


  Premium Discount                                                                   11.033%           -236
  Total Annual Premium for UT                                                                         1,903


                                                      Wisconsin
                      Classification                    Code     Premium Basis:   Rate per      Annual
                                                                      Total        $100        Premium
                                                                     Annual     Remuneration
                                                                  Remuneration
  Effective: 06/01/2017-06/01/2018
  ADVERTISING DISPLAY INSTALLATION                       9521              0.00         9.13                0
  Increased Limits Emp Liability, 1000K/1000K/1000K      9812                           1.1%                0
  Experience Modification                                                               1.23                0


  Total Annual Premium for WI                                                                               0




INTERNAL USE    YW                                      Page - 12 -                    Endorsement
MGA      :         2763                                                                WC890600
Date      : 01/18/2019

      Case 2:20-bk-09357-MCW         DocStreet
               P.O. Box A-H • 16 S. River 111 · Filed 11/17/20
                                                Wilkes-Barre,      Entered 11/17/20
                                                              PA 18703-0020          17:05:39
                                                                            · www.guard.com          Desc
                                    Main Document        Page 19 of 76
                                                           Workers' Compensation and Employer's Liability Policy
                                                                    NorGUARD Insurance Company - A Stock Co.
                                                                                  Policy Number            2763
                                                                                      Renewal of           1886
                                                                                            NCCI No. [25844]


                                         Policy Information Page - Final Audit

       Policy Totals
       Total Standard Premium for Alabama                                                                0

       Total Standard Premium for Arizona                                                        46,159

       Total Standard Premium for California                                                     28,698

       Total Standard Premium for Colorado                                                       20,707

       Total Standard Premium for Georgia                                                         6,849

       Total Standard Premium for Idaho                                                           2,622

       Total Standard Premium for Illinois                                                               0

       Total Standard Premium for Indiana                                                                0

       Total Standard Premium for Kansas                                                          1,675

       Total Standard Premium for Louisiana                                                              0

       Total Standard Premium for Montana                                                           899

       Total Standard Premium for North Carolina                                                    320

       Total Standard Premium for New Mexico                                                      3,399

       Total Standard Premium for Nevada                                                          2,211

       Total Standard Premium for Oklahoma                                                        4,589

       Total Standard Premium for Oregon                                                          3,836

       Total Standard Premium for Tennessee                                                         859

       Total Standard Premium for Texas                                                           4,486

       Total Standard Premium for Utah                                                            1,903

       Total Standard Premium for Wisconsin                                                              0

       Catastrophe        9741    0.01       13,678                                                      1

       Terrorism NV       9740    0.0145         36,000                                                  5

       Terrorism OK       9740    0.016       67,128                                                    11

       Catastrophe        9741    0.03       26,747                                                      8

       Catastrophe        9741    0.01       0                                                           0

       Catastrophe        9741    0.01       49,778                                                      5

       Terrorism WI       9740    0.02       0                                                           0

       Catastrophe        9741    0.02       25,520                                                      5

       Terrorism CO       9740    0.0145         345,890                                                50

       Terrorism LA       9740    0.016      0                                                           0


INTERNAL USE    YW                                          Page - 13 -                   Endorsement
MGA      :         2763                                                                   WC890600
Date      : 01/18/2019

      Case 2:20-bk-09357-MCW         DocStreet
               P.O. Box A-H • 16 S. River 111 · Filed 11/17/20
                                                Wilkes-Barre,      Entered 11/17/20
                                                              PA 18703-0020          17:05:39
                                                                            · www.guard.com             Desc
                                    Main Document        Page 20 of 76
                                                         Workers' Compensation and Employer's Liability Policy
                                                                  NorGUARD Insurance Company - A Stock Co.
                                                                                Policy Number            2763
                                                                                    Renewal of           1886
                                                                                          NCCI No. [25844]


                                        Policy Information Page - Final Audit

       Terrorism TN       9740   0.02      26,747                                                      5

       Catastrophe        9741   0.02      0                                                           0

       Terrorism KS       9740   0.0159     25,520                                                     4

       Catastrophe        9741   0.02      67,394                                                     13

       Catastrophe        9741   0.01      62,108                                                      6

       Catastrophe        9741   0.01      1,073,505                                              107

       Terrorism CA       9740   0.03      825,606                                                248

       Terrorism NM       9740    0.0151       65,493                                                 10

       Catastrophe        9741   0.02      6,509                                                       1

       Catastrophe        9741   0.02      0                                                           0

       Catastrophe        9741   0.01      0                                                           0

       Terrorism IL       9740   0.0565     0                                                          0

       Catastrophe        9741   0.02      117,228                                                    23

       Terrorism IN       9740   0.024     0                                                           0

       Terrorism UT       9740   0.0145     62,108                                                     9

       Terrorism AL       9740   0.0166     0                                                          0

       Terrorism GA       9740   0.0167        117,228                                                20

       Terrorism TX       9740   0.024      302,242                                                   73

       Catastrophe        9741   0.01      36,000                                                      4

       Catastrophe        9741   0.02      825,606                                                165

       Terrorism AZ       9740   0.0105     1,073,505                                             113

       Catastrophe        9741   0.02      67,128                                                     13

       Catastrophe        9741   0.01      345,890                                                    35

       Terrorism MT       9740   0.0135        13,678                                                  2

       Expense Constant                                                                           225

       Catastrophe        9741   0.01      0                                                           0

       Terrorism OR       9740   0.016      67,394                                                    11

       Terrorism NC       9740   0.0158        6,509                                                   1

       Terrorism ID       9740   0.02      49,778                                                     10

       Minimum Premium OK         $1,605

       Total Annual Premium                                                                   130,395


INTERNAL USE    YW                                        Page - 14 -                   Endorsement
MGA      :         2763                                                                 WC890600
Date      : 01/18/2019

      Case 2:20-bk-09357-MCW         DocStreet
               P.O. Box A-H • 16 S. River 111 · Filed 11/17/20
                                                Wilkes-Barre,      Entered 11/17/20
                                                              PA 18703-0020          17:05:39
                                                                            · www.guard.com           Desc
                                    Main Document        Page 21 of 76
                                                        Workers' Compensation and Employer's Liability Policy
                                                                 NorGUARD Insurance Company - A Stock Co.
                                                                               Policy Number            2763
                                                                                   Renewal of           1886
                                                                                         NCCI No. [25844]


                                          Policy Information Page - Final Audit

       MT WC Regulatory Assessment Surcharge 06/01/2017-06/01/2018               1.5592%                          14

       IL Industrial Commission Operation Fund 06/01/2017-06/01/2018            1.0100%                            0

       CA Fraud Surcharge 06/01/2017-06/01/2018        0.1675%                                                    49

       CA OSHF Assessment 06/01/2017-06/01/2018          0.2305%                                                  67

       IN Second Injury Fund 06/01/2017-06/01/2018        0.6100%                                                  0

       MT Workers Compensation Subsequent Injury Fund Surcharge 06/01/2017-06/01/2018                 0.6186%      6

       MT Occupational Safety & Health Regulatory Assessment Surcharge 06/01/2017-06/01/2018               0.7156%
                                                                                                                 6

       CA WCARF Assessment 06/01/2017-06/01/2018          0.3128%                                                 91

       CA CIGA Surcharge 06/01/2017-06/01/2018         2.0000%                                                  582

       CA LECF Assessment 06/01/2017-06/01/2018         0.1918%                                                   56

       CA SIBTF Assessment 06/01/2017-06/01/2018         0.1335%                                                  39

       OR Workers Compensation Premium Assessment 06/01/2017-06/01/2018                 6.8000%                 294

       CA UEBTF Assessment 06/01/2017-06/01/2018          0.0721%                                                 21

       Total Cost for REWC892763                                                                           131,620




          Countersigned __________________________, at _______________________



                      by ____________________________________________
                                   (Authorized Representative)




       Policy Reconciliation Page - Final Audit
       Policy cost prior to final audit                                                                 $ 111,550

       Billing fees charged                                                                                       $0

       Payments applied                                                                                 $(104,561)

       Final audit adjustment                                                                             $ 20,070

       Balance due                                                                                       $ 27,060

                                                                        (The balance due will be billed separately.)



INTERNAL USE    YW                                        Page - 15 -                               Endorsement
MGA      :         2763                                                                             WC890600
Date      : 01/18/2019

      Case 2:20-bk-09357-MCW         DocStreet
               P.O. Box A-H • 16 S. River 111 · Filed 11/17/20
                                                Wilkes-Barre,      Entered 11/17/20
                                                              PA 18703-0020          17:05:39
                                                                            · www.guard.com                       Desc
                                    Main Document        Page 22 of 76
WORKERS COMPENSATION AND EMPLOYERS LIABILITY INSURANCE POLICY                                                    WC 30 04 02

                                                                                                                     (Ed. 1-05)


                                 NEW MEXICO ASSIGNED RISK SURCHARGE ENDORSEMENT

This endorsement is added to Part Five (Premium). It explains the premium you will pay for the insurance afforded
by this policy with respect to operations in this state.

The surcharge applies to the total Standard Premium for your assigned risk policy issued in the state of New
Mexico. The total Standard Premium will be subject to the percentage shown in Item 4 of the Information Page.




       This endorsement changes the policy to which it is attached and is effective on the date issued unless otherwise stated.

     (The information below is required only when this endorsement is issued subsequent to preparation of the policy.)

  Endorsement Effective                                       Policy No. REWC892763          Endorsement No.
  Insured                                                                                          Premium $

  Insurance Company                                        Countersigned by ___________________________________________




  WC 30 04 02
  (Ed. 1-05)




© 2004 National Council on Compensation Insurance, Inc.
   Case 2:20-bk-09357-MCW                         Doc 111 Filed 11/17/20 Entered 11/17/20 17:05:39                     Desc
                                                  Main Document   Page 23 of 76
                                                    Workers' Compensation and Employer's Liability Policy
                                                             NorGUARD Insurance Company - A Stock Co.
                                                                           Policy Number            2763
                                                                               Renewal of           1886
                                                                                     NCCI No. [25844]




     Sole Proprietors, Partners, Officers and Others Endorsement

  Policy Effective Date      06/01/2017

  Issued To                  Retail Solutions LLC

  An election was made by or on behalf of each person described in the Schedule to be subject to the Workers'
  Compensation Law of the state named in the Schedule. The premium basis for the policy includes the remuneration of
  such persons.


                                                    Schedule
  Persons                                                                          State
  Others:
     Suzanne Bradshaw




INTERNAL USE YW                                                                                     WC000310
MGA      :        2763
Date     : 01/18/2019

      Case 2:20-bk-09357-MCW         Doc 111 Filed 11/17/20 Entered 11/17/20 17:05:39
               P.O. Box A-H • 16 S. River Street • Wilkes-Barre, PA 18703-0020 · www.guard.com
                                                                                                     Desc
                                    Main Document          Page 24 of 76
                         Exhibit B

Case 2:20-bk-09357-MCW   Doc 111 Filed 11/17/20 Entered 11/17/20 17:05:39   Desc
                         Main Document   Page 25 of 76
From: Zachary Motil <Zachary.Motil@guard.com>
Sent: Saturday, June 15, 2019 8:50 AM
To: 'Jed Bradshaw' <jedb@iwsmllc.com>
Subject: RE: [EXTERNAL] Re: Workers' Compensation Policy - Retail Solutions LLC -        2763

Your profit and loss does not match your quarterly tax returns. This is a concern, which is why we are asking for an
actual payroll summary and what was supplied to the vendor auditor at the time of the audit to make sure the correct
numbers were used. If you are refusing to provide this information and further look into your disagreement with the
audit, this will be sent to a collection agency and the $27,059.50 will be pursued.

Thank you,


Zachary Motil
COLLECTIONS REPRESENTATIVE
Berkshire Hathaway GUARD Insurance Companies
Zachary.Motil@guard.com
570-825-9900, ext.1038



From: Jed Bradshaw <jedb@iwsmllc.com>
Sent: Saturday, June 15, 2019 10:44 AM

                                                           1
     Case 2:20-bk-09357-MCW             Doc 111 Filed 11/17/20 Entered 11/17/20 17:05:39                  Desc
                                        Main Document   Page 26 of 76
To: Zachary Motil <Zachary.Motil@guard.com>
Subject: Re: [EXTERNAL] Re: Workers' Compensation Policy - Retail Solutions LLC -            2763

You were supplied the information below and a P&L out of QuickBooks. I'm not paying the additional amount
your auditor states we owe.


Jed Bradshaw
IWSM
16445 N 91st Street #105
Scottsdale, AZ 85260
(480) 968-6991

jedb@iwsmllc.com


On Sat, Jun 15, 2019 at 7:40 AM Zachary Motil <Zachary.Motil@guard.com> wrote:

 Hello,



 If you use QuickBooks, you should be able to provide a payroll summary for the policy period 6/1/17-5/31/18 as well.
 Please provide this information. Also, your quarterly tax returns showed over 3 million in payroll. Are you stating that
 your tax returns are incorrect? This was also noted from the vendor auditor - “Jed Bradshaw had no objections or
 concerns with his policy and there were no questions for the carrier about the policy.”



 Thank you,




 Zachary Motil

 COLLECTIONS REPRESENTATIVE

 Berkshire Hathaway GUARD Insurance Companies

 Zachary.Motil@guard.com

 570-825-9900, ext.1038




 From: Jed Bradshaw <jedb@iwsmllc.com>
 Sent: Friday, June 14, 2019 4:56 PM


                                                             2
      Case 2:20-bk-09357-MCW             Doc 111 Filed 11/17/20 Entered 11/17/20 17:05:39                      Desc
                                         Main Document   Page 27 of 76
To: Zachary Motil <Zachary.Motil@guard.com>
Subject: RE: [EXTERNAL] Re: Workers' Compensation Policy - Retail Solutions LLC -         2763




The audit was from 2017 to 2018 and I’m pretty sure we were under contract with your company. The auditor had no
clue what he was doing based on the past 3 audit your company has conducted. You should review previous audits to
compare.



He is a quick over view of the information from QuickBooks / my bank. I attached a P&L for the dates below as well



                 6/1/2017 to 5/31/18 .

Payroll         $2,767,668.20 (this include owners salaries not covered by the policy)

Workman’s        $104,560.50

Fee’s            $9406.02

Garnishment       $16735.45

Total payroll    $2,874,531.38



Tax              $ 895,701.44




Jed Bradshaw

IWSM

16445 N 91st Street Suite #105

Scottsdale, AZ 85260

480 968-6991 Office

                Cell




                                                           3
      Case 2:20-bk-09357-MCW             Doc 111 Filed 11/17/20 Entered 11/17/20 17:05:39                 Desc
                                         Main Document   Page 28 of 76
From: Zachary Motil <Zachary.Motil@guard.com>
Sent: Friday, June 14, 2019 2:24 PM
To: 'Jed Bradshaw' <jedb@iwsmllc.com>
Subject: RE: [EXTERNAL] Re: Workers' Compensation Policy - Retail Solutions LLC -           2763




ADP has informed us that you are no longer an active client with them. This is the financial responsibility of the
policyholder, not the agent. So if you do not agree with the audit findings you should be contacting ADP directly.
Without any additional dispute or payment of the audit balance, we will have to send this to a 3rd party collection
agency.




Zachary Motil

COLLECTIONS REPRESENTATIVE

Berkshire Hathaway GUARD Insurance Companies

Zachary.Motil@guard.com

570-825-9900, ext.1038




From: Jed Bradshaw <jedb@iwsmllc.com>
Sent: Friday, June 14, 2019 9:38 AM
To: Zachary Motil <Zachary.Motil@guard.com>
Subject: RE: [EXTERNAL] Re: Workers' Compensation Policy - Retail Solutions LLC -           2763



As I stated before ADP withheld the money based on actual payroll, if you think ADP did not hold the right amount
have them come to me.



Jed Bradshaw

IWSM

16445 N 91st Street Suite #105

Scottsdale, AZ 85260

480 968-6991 Office


                                                           4
     Case 2:20-bk-09357-MCW            Doc 111 Filed 11/17/20 Entered 11/17/20 17:05:39                      Desc
                                       Main Document   Page 29 of 76
From: Zachary Motil <Zachary.Motil@guard.com>
Sent: Friday, June 14, 2019 7:32 AM
To: 'Jed Bradshaw' <jedb@iwsmllc.com>
Subject: RE: [EXTERNAL] Re: Workers' Compensation Policy - Retail Solutions LLC -         2763



Based on the audit you did not pay the correct amounts and that is why there is a balance due. This is the reason we
complete an audit at the end of every policy period.




Zachary Motil

COLLECTIONS REPRESENTATIVE

Berkshire Hathaway GUARD Insurance Companies

Zachary.Motil@guard.com

570-825-9900, ext.1038




From: Jed Bradshaw <jedb@iwsmllc.com>
Sent: Friday, June 14, 2019 9:30 AM
To: Zachary Motil <Zachary.Motil@guard.com>
Subject: RE: [EXTERNAL] Re: Workers' Compensation Policy - Retail Solutions LLC -         2763



I’m not going back to ADP, as it stands right now we paid the correct amount for Workman’s comp from your company
based on the payroll reports for ADP



Jed Bradshaw

IWSM

16445 N 91st Street Suite #105


                                                          5
    Case 2:20-bk-09357-MCW             Doc 111 Filed 11/17/20 Entered 11/17/20 17:05:39                    Desc
                                       Main Document   Page 30 of 76
Scottsdale, AZ 85260

480 968-6991 Office




From: Zachary Motil <Zachary.Motil@guard.com>
Sent: Friday, June 14, 2019 7:23 AM
To: 'Jed Bradshaw' <jedb@iwsmllc.com>
Subject: RE: [EXTERNAL] Re: Workers' Compensation Policy - Retail Solutions LLC -   2763




As I stated before, the quarterly tax returns were used at audit to calculate the payroll making the
adjustment for one month that the policy is off quarter. ADP’s numbers don’t seem to match your tax
returns. We will always use the tax returns as this is what is reported to the state and IRS. The vendor used
what was provided for the audit, if you wish to go back to ADP to discuss you can or provide exactly what was
provided to the vendor for the audit as the audit was conducted with you. However, without any other
information there is nothing to review and the balance due will be pursued by collections.




Zachary Motil

COLLECTIONS REPRESENTATIVE

Berkshire Hathaway GUARD Insurance Companies

Zachary.Motil@guard.com

570-825-9900, ext.1038




From: Jed Bradshaw <jedb@iwsmllc.com>
Sent: Friday, June 14, 2019 9:11 AM
To: Zachary Motil <Zachary.Motil@guard.com>
Subject: Re: [EXTERNAL] Re: Workers' Compensation Policy - Retail Solutions LLC -   2763




All payroll runs through ADP we don't have another payroll company go back to ADP to determine the payroll


                                                          6
    Case 2:20-bk-09357-MCW            Doc 111 Filed 11/17/20 Entered 11/17/20 17:05:39            Desc
                                      Main Document   Page 31 of 76
Jed Bradshaw

IWSM

16445 N 91st Street #105

Scottsdale, AZ 85260

(480) 968-6991



jedb@iwsmllc.com




On Fri, Jun 14, 2019 at 6:00 AM Zachary Motil <Zachary.Motil@guard.com> wrote:

We have this information too. However, there was different information provided to the vendor that did not match
what was reported from ADP. If you reference the vendor audit worksheet, the policy is only one month off quarter.
The vendor used the quarterly tax returns and made the adjustment for the one month finding the total payroll to be
3,380,865 and after the officer adjustments, overtime adjustments and excluded payroll the total exposure found was
3,105,427. There is a chance not all wages or employees were reported to ADP so those amounts were not collected
on during the policy period. ADP could have made adjustments to the payroll that should not have been made. The
wages on the ADP report only total 2,622,218. If you can provide the information you provided to the vendor for the
audit we can review for any discrepancies, however, it appears the vendor used the correct payroll provided for the
exact policy period. Please let me know if you have any questions.



Thank you,




Zachary Motil

COLLECTIONS REPRESENTATIVE

Berkshire Hathaway GUARD Insurance Companies

Zachary.Motil@guard.com

570-825-9900, ext.1038




                                                        7
    Case 2:20-bk-09357-MCW           Doc 111 Filed 11/17/20 Entered 11/17/20 17:05:39                  Desc
                                     Main Document   Page 32 of 76
From: Jed Bradshaw <jedb@iwsmllc.com>
Sent: Thursday, June 13, 2019 5:46 PM
To: Zachary Motil <Zachary.Motil@guard.com>
Subject: RE: [EXTERNAL] Re: Workers' Compensation Policy - Retail Solutions LLC -          2763



Here is an ADP payroll report, where did he come up with the additional payroll amount?



Jed Bradshaw

IWSM

16445 N 91st Street Suite #105

Scottsdale, AZ 85260

480 968-6991 Office




From: Zachary Motil <Zachary.Motil@guard.com>
Sent: Thursday, June 13, 2019 2:39 PM
To: 'Jed Bradshaw' <jedb@iwsmllc.com>
Subject: RE: [EXTERNAL] Re: Workers' Compensation Policy - Retail Solutions LLC -          2763




Please see attached email from our internal auditor. The difference is coming from the total payroll figure. The vendor
found higher wages, which is why there is such a large bill. Why can’t you provide a payroll summary for the exact
policy period 6/1/17-5/30/18 so we can verify if the total payroll used was correct?




Zachary Motil

COLLECTIONS REPRESENTATIVE

Berkshire Hathaway GUARD Insurance Companies

Zachary.Motil@guard.com


                                                          8
   Case 2:20-bk-09357-MCW             Doc 111 Filed 11/17/20 Entered 11/17/20 17:05:39                     Desc
                                      Main Document   Page 33 of 76
570-825-9900, ext.1038




From: Jed Bradshaw <jedb@iwsmllc.com>
Sent: Thursday, June 13, 2019 3:23 PM
To: Zachary Motil <Zachary.Motil@guard.com>
Subject: Re: [EXTERNAL] Re: Workers' Compensation Policy - Retail Solutions LLC -       2763




No one has explained why you reclassified employees and what they work type they are associated with until
some one supplies the information w are at a stand still




Jed Bradshaw

IWSM

16445 N 91st Street #105

Scottsdale, AZ 85260

(480) 968-6991



jedb@iwsmllc.com




On Thu, Jun 13, 2019 at 1:17 PM Zachary Motil <Zachary.Motil@guard.com> wrote:

 What exactly do you mean? We have sent over the audit worksheets from the vendor showing exactly how the audit
 was processed and the payroll allocated to each class code. Our internal auditor Dan also explained the main
 differences between the payroll reported to ADP and the payroll found at audit. We requested you provide a payroll
 summary to verify if the payroll totals used by the vendor were correct. To date you have provide no information.




 Zachary Motil

 COLLECTIONS REPRESENTATIVE


                                                         9
   Case 2:20-bk-09357-MCW            Doc 111 Filed 11/17/20 Entered 11/17/20 17:05:39                  Desc
                                     Main Document   Page 34 of 76
Berkshire Hathaway GUARD Insurance Companies

Zachary.Motil@guard.com

570-825-9900, ext.1038




From: Jed Bradshaw <jedb@iwsmllc.com>
Sent: Thursday, June 13, 2019 2:45 PM
To: Zachary Motil <Zachary.Motil@guard.com>
Subject: RE: [EXTERNAL] Re: Workers' Compensation Policy - Retail Solutions LLC -           2763




I will respond in writing after either your company or auditor supply’s the states they changed the work code and
what the work code is associated with



Jed Bradshaw

IWSM

16445 N 91st Street Suite #105

Scottsdale, AZ 85260

480 968-6991 Office

               Cell




From: Zachary Motil <Zachary.Motil@guard.com>
Sent: Thursday, June 13, 2019 12:41 PM
To: 'Jed Bradshaw' <jedb@iwsmllc.com>
Subject: RE: [EXTERNAL] Re: Workers' Compensation Policy - Retail Solutions LLC -           2763




As I have stated in my previous emails below, we will need a dispute in writing detailing exactly what is incorrect with
the audit. We will also need the supporting documentation for the dispute. When will this information be provided?




                                                         10
  Case 2:20-bk-09357-MCW              Doc 111 Filed 11/17/20 Entered 11/17/20 17:05:39                     Desc
                                      Main Document   Page 35 of 76
Zachary Motil

COLLECTIONS REPRESENTATIVE

Berkshire Hathaway GUARD Insurance Companies

Zachary.Motil@guard.com

570-825-9900, ext.1038




From: Jed Bradshaw <jedb@iwsmllc.com>
Sent: Thursday, June 13, 2019 2:39 PM
To: Zachary Motil <Zachary.Motil@guard.com>
Subject: RE: [EXTERNAL] Re: Workers' Compensation Policy - Retail Solutions LLC -   2763




The change in classification in the employees



Jed Bradshaw

IWSM

16445 N 91st Street Suite #105

Scottsdale, AZ 85260

480 968-6991 Office

               Cell




From: Zachary Motil <Zachary.Motil@guard.com>
Sent: Thursday, June 13, 2019 12:39 PM
To: 'Jed Bradshaw' <jedb@iwsmllc.com>
Subject: RE: [EXTERNAL] Re: Workers' Compensation Policy - Retail Solutions LLC -   2763



When will you be providing the dispute?




                                                       11
  Case 2:20-bk-09357-MCW             Doc 111 Filed 11/17/20 Entered 11/17/20 17:05:39      Desc
                                     Main Document   Page 36 of 76
Zachary Motil

COLLECTIONS REPRESENTATIVE

Berkshire Hathaway GUARD Insurance Companies

Zachary.Motil@guard.com

570-825-9900, ext.1038




From: Jed Bradshaw <jedb@iwsmllc.com>
Sent: Thursday, June 13, 2019 2:38 PM
To: Zachary Motil <Zachary.Motil@guard.com>
Subject: Re: [EXTERNAL] Re: Workers' Compensation Policy - Retail Solutions LLC -   2763




We are disputing the Audit as there is no reason for the increase.




Jed Bradshaw

IWSM

16445 N 91st Street #105

Scottsdale, AZ 85260

(480) 968-6991



jedb@iwsmllc.com




On Thu, Jun 13, 2019 at 12:34 PM Zachary Motil <Zachary.Motil@guard.com> wrote:

 Hello,




                                                       12
  Case 2:20-bk-09357-MCW            Doc 111 Filed 11/17/20 Entered 11/17/20 17:05:39       Desc
                                    Main Document   Page 37 of 76
Please reference the email below and advise if you will be providing any dispute information for the audit? The past
due balance as it stands right now is $27,059.50. The balance is now over 60 days past due. Your current policy
term 6/1/19-6/1/20 cancelled on 6/11/19 for non-payment of the audit. We are only able to reinstate up until 10
days after the cancellation date. If payment is not received, this will have to be sent to a 3rd party collection agency.



Thank you,




Zachary Motil

COLLECTIONS REPRESENTATIVE

Berkshire Hathaway GUARD Insurance Companies

Zachary.Motil@guard.com

570-825-9900, ext.1038




From: Zachary Motil
Sent: Friday, May 31, 2019 8:22 AM
To: 'Jed Bradshaw' <jedb@iwsmllc.com>
Subject: RE: [EXTERNAL] Re: Workers' Compensation Policy - Retail Solutions LLC -              2763




Hello,



Please see attached email sent from the auditor showing the main differences between what was reported to ADP
and the results of the audit. As he requested, please provide payroll information for the policy period 6/1/17 to
5/31/18 so we are able to review if there were any mistakes. Without this information there is nothing we can do,
but go by what the 3rd party audit vendor found. The vendor auditor did not just make up numbers, it all came from
the information you provided to them for the audit. Dan sent you a copy of the audit worksheets to review as well
which shows which numbers were used. It could be that not all payroll was reported and collected on by ADP. If you
do not provide a dispute, your current policy will cancel with us and the amount due as of now will be pursued by
collections.



Please provide a payroll summary for the policy period 6/1/18-5/31/19 so we can review the numbers.



                                                         13
 Case 2:20-bk-09357-MCW              Doc 111 Filed 11/17/20 Entered 11/17/20 17:05:39                        Desc
                                     Main Document   Page 38 of 76
Thank you,




Zachary Motil

COLLECTIONS REPRESENTATIVE

Berkshire Hathaway GUARD Insurance Companies

Zachary.Motil@guard.com

570-825-9900, ext.1038




From: Jed Bradshaw [mailto:jedb@iwsmllc.com]
Sent: Thursday, May 30, 2019 4:52 PM
To: Zachary Motil <Zachary.Motil@guard.com>
Subject: Re: [EXTERNAL] Re: Workers' Compensation Policy - Retail Solutions LLC -   2763




Zachory,



I don't plan on paying the $27,000 for the audit until someone can explain why there was such a difference
in billing and the audit. We were on a pay as you go program and it was based on hours reported by ADP



Jed Bradshaw

IWSM

16445 N 91st Street #105

Scottsdale, AZ 85260

(480) 968-6991



jedb@iwsmllc.com




                                                      14
 Case 2:20-bk-09357-MCW            Doc 111 Filed 11/17/20 Entered 11/17/20 17:05:39             Desc
                                   Main Document   Page 39 of 76
On Thu, May 30, 2019 at 12:25 PM Zachary Motil <Zachary.Motil@guard.com> wrote:

Hello,



Please provide a payment status for the past due balance of $27,059.50. Please be advised your current policy
term 6/1/19-6/1/20 is pending cancelation on 6/11/19 for non-payment of the audit.



Thank you,




Zachary Motil

COLLECTIONS REPRESENTATIVE

Berkshire Hathaway GUARD Insurance Companies

Zachary.Motil@guard.com

570-825-9900, ext.1038




From: Dan Germanton
Sent: Friday, May 10, 2019 2:00 PM
To: 'Jed Bradshaw' <jedb@iwsmllc.com>
Subject: RE: [EXTERNAL] Re: Workers' Compensation Policy - Retail Solutions LLC -        2763



Hi Jed,




The key differences I am seeing between the audit and the reported wages from the Pay-By-Pay are
the following:




-   Reported AZ exposure totals $708,360. Exposure found by our vendor for AZ totals $1,073,505.




                                                     15
 Case 2:20-bk-09357-MCW           Doc 111 Filed 11/17/20 Entered 11/17/20 17:05:39                   Desc
                                  Main Document   Page 40 of 76
- Total payroll exposure reported by ADP totals $2,622,218. Total payroll exposure found by our
vendor totals $3,105,427.




The overall payroll used appears to be the driving force in the audit. As noted, in prior emails, if you
provide payroll reports for the check dates from the period 6/1/17 to 5/31/18, I can review the audit
to see where corrections may be needed.




Without noted payroll reports, we will not be able to determine the root of this bill.




Best Regards,




Dan Germanton
HOME OFFICE PREMIUM AUDITOR II

dan.germanton@guard.com
(570) 825-9900, ext. 1300




From: Jed Bradshaw [mailto:jedb@iwsmllc.com]
Sent: Friday, May 10, 2019 10:48 AM
To: Premium Audit Incoming Fax <PremiumAuditIncomingFax@GUARD.com>
Subject: Re: [EXTERNAL] Re: Workers' Compensation Policy - Retail Solutions LLC -   2763




Dan,



I don't know what happened, but until someone can explain the change in the policy its not going to get
paid.


                                                     16
Case 2:20-bk-09357-MCW            Doc 111 Filed 11/17/20 Entered 11/17/20 17:05:39             Desc
                                  Main Document   Page 41 of 76
Jed Bradshaw

IWSM

16445 N 91st Street #105

Scottsdale, AZ 85260

(480) 968-6991



jedb@iwsmllc.com




On Fri, May 3, 2019 at 8:35 AM Premium Audit Info <PremiumAuditInfo@guard.com> wrote:

Hi Jed,




In order for a re-audit to be considered, our dispute coordinators would have to review the audit. I
cannot forward the audit to a dispute coordinator without some sort of payroll information or
detailed job duties for employees that do not align with the information in the audit I sent to you.
Unfortunately, if no information is provided to properly dispute the audit, the audit will stand as is.




Best Regards,




Dan Germanton
HOME OFFICE PREMIUM AUDITOR II

dan.germanton@guard.com
(570) 825-9900, ext. 1300




                                                17
Case 2:20-bk-09357-MCW         Doc 111 Filed 11/17/20 Entered 11/17/20 17:05:39               Desc
                               Main Document   Page 42 of 76
From: Jed Bradshaw [mailto:jedb@iwsmllc.com]
Sent: Thursday, May 02, 2019 2:51 PM
To: Premium Audit Incoming Fax <PremiumAuditIncomingFax@GUARD.com>
Subject: Re: [EXTERNAL] Re: Workers' Compensation Policy - Retail Solutions LLC -                2763



We have been through 3 audits and every year we got money returned and to have 27k doesn’t seem write
to me. I would suggest another audit to verify his finding

Jed Bradshaw


On May 2, 2019, at 12:42 PM, Premium Audit Info <PremiumAuditInfo@guard.com> wrote:

       Hi Jed,




       I have attached the audit worksheets completed by our third-party vendor. Please
       note that exposure in code 9521 TX was reclassified to code 8017 TX as code 9521
       does not exist in TX. Also, please note that FL exposure was not included in the audit
       as this state was not initially endorsed on the policy and FL fines for late reporting.




       I have also attached the pay-by-pay report that correlates to the policy. We were
       unable to determine why there was a large variance between the pay-by-pay report
       and the attached audit. If you believe the payroll amounts included in the audit are
       wrong, please provide a payroll summary that accounts for all check dates between
       the period of 6/1/17 to 5/31/18. If you believe any classifications to be wrong, please
       advise which employees are misclassified and provide detailed job duties for each
       disputed employee.




       Thanks!




       Dan Germanton
       HOME OFFICE PREMIUM AUDITOR II

       dan.germanton@guard.com
       (570) 825-9900, ext. 1300




                                                18
Case 2:20-bk-09357-MCW             Doc 111 Filed 11/17/20 Entered 11/17/20 17:05:39         Desc
                                   Main Document   Page 43 of 76
     <image001.gif>




     From: Zachary Motil
     Sent: Thursday, May 02, 2019 2:26 PM
     To: Dan Germanton <Dan.Germanton@GUARD.com>
     Subject: FW: [EXTERNAL] Re: Workers' Compensation Policy - Retail Solutions LLC -
              2763



     Hi Dan,



     Please see below. Would you be able to reply to the insured and send the audit worksheets
     to explain how the audit was processed.



     Thank you,




     Zachary Motil

     COLLECTIONS REPRESENTATIVE

     Berkshire Hathaway GUARD Insurance Companies

     Zachary.Motil@guard.com

     570-825-9900, ext.1038




     From: Jed Bradshaw [mailto:jedb@iwsmllc.com]
     Sent: Thursday, May 02, 2019 1:19 PM
     To: Zachary Motil <Zachary.Motil@guard.com>
     Subject: [EXTERNAL] Re: Workers' Compensation Policy - Retail Solutions LLC -
              2763




                                              19
Case 2:20-bk-09357-MCW         Doc 111 Filed 11/17/20 Entered 11/17/20 17:05:39            Desc
                               Main Document   Page 44 of 76
     I need a detailed report as to how and why we owe $27k when we were on a pay as you go
     and it was tied to actual payroll

     Jed Bradshaw


     On May 2, 2019, at 10:43 AM, Zachary Motil <Zachary.Motil@guard.com> wrote:

            Hello,



            Please provide a payment status for the past due balance of $27,059.50 on
            your Workers’ Compensation Policy (REWC892763) that provided
            coverage from 6/1/17 to 6/1/18. I have attached your most recent billing
            statement and final audit. It is important that you contact me by phone or by
            email as quickly as possible so we can arrange for payment. You can also
            call Customer Service directly at 570-825-9900, ext. 1300 to make this
            payment. In addition, payments can be made online at www.guard.com,
            select Policyholders and then Online Payments to make this payment.



            Please be advised that your current policy term 6/1/19-6/1/20 is pending
            cancellation on 6/11/19 for non-payment of the audit.



            Thank you,



            Zachary Motil

            COLLECTIONS REPRESENTATIVE

            Zachary.Motil@guard.com

            570-825-9900, ext.1038




            <image001.gif>




            Follow GUARD on social media:
            <image002.gif> <image003.gif> <image004.gif> <image005.gif>




            ****** CONFIDENTIALITY NOTICE ******
                                              20
Case 2:20-bk-09357-MCW       Doc 111 Filed 11/17/20 Entered 11/17/20 17:05:39               Desc
                             Main Document   Page 45 of 76
           THIS E-MAIL, INCLUDING ANY ATTACHED FILES, MAY CONTAIN
           CONFIDENTIAL, PROPRIETARY AND/OR PRIVILEGED
           INFORMATION FOR THE SOLE USE OF THE INTENDED
           RECIPIENT(S). ANY REVIEW, USE, DISTRIBUTION, COPY OR
           DISCLOSURE BY OTHERS IS STRICTLY PROHIBITED. IF YOU ARE
           NOT THE INTENDED RECIPIENT (OR AUTHORIZED TO RECEIVE
           INFORMATION FOR THE RECIPIENT), PLEASE CONTACT THE
           SENDER AND DELETE ALL COPIES OF THIS MESSAGE.

           THANK YOU

           <BILL STMT 03-04-2019.PDF>

           <FINAL AUDIT-01-18-2019.PDF>

     <AUDIT_WORKSHEET_-_10-22-20186.pdf>

     <REWC892763_06_H1E.pdf>




                                        21
Case 2:20-bk-09357-MCW   Doc 111 Filed 11/17/20 Entered 11/17/20 17:05:39   Desc
                         Main Document   Page 46 of 76
                         Exhibit C

Case 2:20-bk-09357-MCW   Doc 111 Filed 11/17/20 Entered 11/17/20 17:05:39   Desc
                         Main Document   Page 47 of 76
From: Nicole Valenti <NValenti@brownandjoseph.com>
Sent: Wednesday, September 11, 2019 8:28 AM
To: jedb@retail-solutionsllc.com; 'Jeffrey Cohn' <JCohn@jbcpclaw.com>
Cc: BnJ Corporate Counsel <CorporateCounsel@brownandjoseph.com>
Subject: RE: ^0010728572/GUARD INSURANCE

I will be noting the file as a refusal to pay and forwarding the file to the attorneys office.




Nicole Valenti                                                     Brown & Joseph, LLC
                                                                   Accounts Receivable Management Firm
                                                                   Credit and Collection Specialist
Toll Free: 888-829-9997 EXT 481
Direct: 847.621.6183                                               One Pierce Place, Suite 1225W
FAX: 847.758.3020                                                  Itasca, Illinois, 60143

                                                                                  Follow Us:

This e-mail (including any attachments) is covered by the Electronic Communications Privacy Act, 18 U.S.C. 2510-2521. It is
confidential and may be legally privileged. If you are not the intended recipient, you are hereby notified that any retention,
dissemination, distribution or copying of this communication is strictly prohibited. Please reply to the sender that you have
received this message in error, and then delete it. Thank you.
From: jedb@retail-solutionsllc.com [mailto:jedb@retail-solutionsllc.com]
Sent: Wednesday, September 11, 2019 9:27 AM
To: Nicole Valenti; 'Jeffrey Cohn'


                                                                  1
      Case 2:20-bk-09357-MCW                 Doc 111 Filed 11/17/20 Entered 11/17/20 17:05:39                            Desc
                                             Main Document   Page 48 of 76
Cc: BnJ Corporate Counsel
Subject: RE: ^0010728572/GUARD INSURANCE

I will not be making a payment as the Audit was wrong.

Jed Bradshaw
Retail Solutions LLC
16445 N 91st Street Suite 105
Scottsdale AZ 85260
480 427-2717 Office
               Cell

From: Nicole Valenti <NValenti@brownandjoseph.com>
Sent: Wednesday, September 11, 2019 8:06 AM
To: jedb@retail-solutionsllc.com; 'Jeffrey Cohn' <JCohn@jbcpclaw.com>
Cc: BnJ Corporate Counsel <CorporateCounsel@brownandjoseph.com>
Subject: FW: ^0010728572/GUARD INSURANCE

Before I ask our client to review the attached, you need to make a payment towards the balance. It’s been made clear by
Guard that they will not be revising the officer inclusion. You need to issue payment for one third of the balance
owed. Once you have done that, I will ask our client to review the attached.




Nicole Valenti                                                     Brown & Joseph, LLC
                                                                   Accounts Receivable Management Firm
                                                                   Credit and Collection Specialist
Toll Free: 888-829-9997 EXT 481
Direct: 847.621.6183                                               One Pierce Place, Suite 1225W
FAX: 847.758.3020                                                  Itasca, Illinois, 60143

                                                                                  Follow Us:

This e-mail (including any attachments) is covered by the Electronic Communications Privacy Act, 18 U.S.C. 2510-2521. It is
confidential and may be legally privileged. If you are not the intended recipient, you are hereby notified that any retention,
dissemination, distribution or copying of this communication is strictly prohibited. Please reply to the sender that you have
received this message in error, and then delete it. Thank you.
From: jedb@retail-solutionsllc.com [mailto:jedb@retail-solutionsllc.com]
Sent: Tuesday, September 10, 2019 5:14 PM
To: Nicole Valenti
Cc: 'Jeffrey Cohn'
Subject: RE: ^0010728572/GUARD INSURANCE

The auditor added in Susan Bradshaw into his audit report and she is clearly not on the ADP Page as you go report
(attached) The payroll amount should not have been included.

I have attached the following
     QuickBooks payroll report (PDF) 6.1.17 to 6.1.18
            o This has the ADP wages for pay date 6./2/18


                                                                  2
      Case 2:20-bk-09357-MCW                 Doc 111 Filed 11/17/20 Entered 11/17/20 17:05:39                            Desc
                                             Main Document   Page 49 of 76
     QuickBooks payroll report (excel) 6.1.17 to 6.1.18 (ADP already has stated this missed the $135,000 in payroll
      and they were catching up the premium in the 6.1.18 to 6.1.19 period) This report also has the wages for 6.2.18
      pay period.
     941’s for the 2017 and 2018 period


Jed Bradshaw
Retail Solutions LLC
16445 N 91st Street Suite 105
Scottsdale AZ 85260
480 427-2717 Office



From: Nicole Valenti <NValenti@brownandjoseph.com>
Sent: Tuesday, September 10, 2019 2:19 PM
To: jedb@retail-solutionsllc.com
Cc: 'Jeffrey Cohn' <JCohn@jbcpclaw.com>; BnJ Corporate Counsel <CorporateCounsel@brownandjoseph.com>
Subject: RE: ^0010728572/GUARD INSURANCE

I will not be asking our client to make any changes to this audit result without the documentation that supports it. the
audit was completed based on what you provided at that time.




Nicole Valenti                                                     Brown & Joseph, LLC
                                                                   Accounts Receivable Management Firm
                                                                   Credit and Collection Specialist
Toll Free: 888-829-9997 EXT 481
Direct: 847.621.6183                                               One Pierce Place, Suite 1225W
FAX: 847.758.3020                                                  Itasca, Illinois, 60143

                                                                                  Follow Us:

This e-mail (including any attachments) is covered by the Electronic Communications Privacy Act, 18 U.S.C. 2510-2521. It is
confidential and may be legally privileged. If you are not the intended recipient, you are hereby notified that any retention,
dissemination, distribution or copying of this communication is strictly prohibited. Please reply to the sender that you have
received this message in error, and then delete it. Thank you.
From: jedb@retail-solutionsllc.com [mailto:jedb@retail-solutionsllc.com]
Sent: Tuesday, September 10, 2019 3:05 PM
To: Nicole Valenti
Cc: 'Jeffrey Cohn'
Subject: RE: ^0010728572/GUARD INSURANCE

You should have Guard check the information as Susan was not on the payroll as an employee and was excluded on
previous audits. The auditor made a mistake and included her for some reason.

Jed Bradshaw
Retail Solutions LLC
16445 N 91st Street Suite 105
Scottsdale AZ 85260
                                                                  3
      Case 2:20-bk-09357-MCW                 Doc 111 Filed 11/17/20 Entered 11/17/20 17:05:39                            Desc
                                             Main Document   Page 50 of 76
480 427-2717 Office



From: Nicole Valenti <NValenti@brownandjoseph.com>
Sent: Tuesday, September 10, 2019 1:37 PM
To: jedb@retail-solutionsllc.com
Cc: 'Jeffrey Cohn' <JCohn@jbcpclaw.com>; BnJ Corporate Counsel <CorporateCounsel@brownandjoseph.com>
Subject: RE: ^0010728572/GUARD INSURANCE

Jed,
You should have made sure you had signed officer exclusions on file for this term of coverage. Guard cannot make this
revision as noted in their response.
I have made the position of the carrier clear. The file is going to the law office accordingly.



Nicole Valenti                                                     Brown & Joseph, LLC
                                                                   Accounts Receivable Management Firm
                                                                   Credit and Collection Specialist
Toll Free: 888-829-9997 EXT 481
Direct: 847.621.6183                                               One Pierce Place, Suite 1225W
FAX: 847.758.3020                                                  Itasca, Illinois, 60143

                                                                                  Follow Us:

This e-mail (including any attachments) is covered by the Electronic Communications Privacy Act, 18 U.S.C. 2510-2521. It is
confidential and may be legally privileged. If you are not the intended recipient, you are hereby notified that any retention,
dissemination, distribution or copying of this communication is strictly prohibited. Please reply to the sender that you have
received this message in error, and then delete it. Thank you.
From: jedb@retail-solutionsllc.com [mailto:jedb@retail-solutionsllc.com]
Sent: Tuesday, September 10, 2019 2:36 PM
To: Nicole Valenti
Cc: 'Jeffrey Cohn'
Subject: RE: ^0010728572/GUARD INSURANCE

We have not paid any workman’s comp for any of the Owners in the past and we are not paying for them now.

As far as the information requested below we supplied the payroll reports for the dates in question 6/1/17 to 6/1/18.
Additionally they have the information from ADP


Jed Bradshaw
Retail Solutions LLC
16445 N 91st Street Suite 105
Scottsdale AZ 85260
480 427-2717 Office



From: Nicole Valenti <NValenti@brownandjoseph.com>
Sent: Tuesday, September 10, 2019 1:15 PM
To: jedb@retail-solutionsllc.com
Cc: BnJ Corporate Counsel <CorporateCounsel@brownandjoseph.com>
Subject: RE: ^0010728572/GUARD INSURANCE

                                                                  4
      Case 2:20-bk-09357-MCW                 Doc 111 Filed 11/17/20 Entered 11/17/20 17:05:39                            Desc
                                             Main Document   Page 51 of 76
As our client stated, an officer has to be excluded in the beginning of the policy no revision will be made concerning the
officers.

I will not be reaching out for ADP for you.

The carrier gave you the dates of the policy and you provided payroll information for different dates. I am noting this as
a refusal to pay and sending the file to the attorneys office.

It is clear you won’t be documenting a valid dispute and you have yet to demonstrate good faith in making a payment to
get this going. I have been more than fair in giving you yet another opportunity to dispute the balance and you have
failed to do so.




Nicole Valenti                                                     Brown & Joseph, LLC
                                                                   Accounts Receivable Management Firm
                                                                   Credit and Collection Specialist
Toll Free: 888-829-9997 EXT 481
Direct: 847.621.6183                                               One Pierce Place, Suite 1225W
FAX: 847.758.3020                                                  Itasca, Illinois, 60143

                                                                                  Follow Us:

This e-mail (including any attachments) is covered by the Electronic Communications Privacy Act, 18 U.S.C. 2510-2521. It is
confidential and may be legally privileged. If you are not the intended recipient, you are hereby notified that any retention,
dissemination, distribution or copying of this communication is strictly prohibited. Please reply to the sender that you have
received this message in error, and then delete it. Thank you.
From: jedb@retail-solutionsllc.com [mailto:jedb@retail-solutionsllc.com]
Sent: Tuesday, September 10, 2019 2:08 PM
To: Nicole Valenti
Cc: BnJ Corporate Counsel
Subject: RE: ^0010728572/GUARD INSURANCE

We are not paying workman’s comp for the owners, they need to be taken off. Additionally Susan was not part of the
workman’s comp the previous year.

If you / Guard need to get the payroll reports reach out to ADP as we already supplied to the information

Jed Bradshaw
Retail Solutions LLC
16445 N 91st Street Suite 105
Scottsdale AZ 85260
480 427-2717 Office



From: Nicole Valenti <NValenti@brownandjoseph.com>
Sent: Tuesday, September 10, 2019 12:29 PM
To: jedb@retail-solutionsllc.com

                                                                  5
      Case 2:20-bk-09357-MCW                 Doc 111 Filed 11/17/20 Entered 11/17/20 17:05:39                            Desc
                                             Main Document   Page 52 of 76
Cc: BnJ Corporate Counsel <CorporateCounsel@brownandjoseph.com>
Subject: ^0010728572/GUARD INSURANCE

Good afternoon Jed,
Please review the below in bold. This is the carriers response to the documents you provided.

Subject: RE: [EXTERNAL] Audit Dispute /       2763_$27059.50 / RETAIL
 SOLUTIONS LLC
 Hello,
 We are unable to exclude any of the three owners as they are not endorsed as excluded on the policy.

I am not sure what is being disputed with the TX wages. They were all classified under code 8017 when the audit was
processed.

Please have the insured provide payroll detail reports for all check dates issued between 6/1/17 and 5/31/18.

The pay-by-pay report issued by ADP will not suffice and the catch-up payment excel spreadsheet is for 6/1/18 which
will apply to the 6/1/18 to 5/31/19 term.

As you are aware, the carrier cannot exclude any office unless they have signed an exclusion form at the inception of the
coverage. The state will not permit any revision to that portion of your dispute. If you can provide the proper payroll
reports, please do so no later than September 16th so Guard can reconsider part of your dispute.

They are asking for you to make a payment towards the balance for one third of the balance owed to demonstrate your
intentions to resolve this amicably. An ACH form is attached for your remittance. I will look for that and your proper
dispute by end of business Monday the 16th.




Nicole Valenti                                                     Brown & Joseph, LLC
                                                                   Accounts Receivable Management Firm
                                                                   Credit and Collection Specialist
Toll Free: 888-829-9997 EXT 481
Direct: 847.621.6183                                               One Pierce Place, Suite 1225W
FAX: 847.758.3020                                                  Itasca, Illinois, 60143

                                                                                  Follow Us:

This e-mail (including any attachments) is covered by the Electronic Communications Privacy Act, 18 U.S.C. 2510-2521. It is
confidential and may be legally privileged. If you are not the intended recipient, you are hereby notified that any retention,
dissemination, distribution or copying of this communication is strictly prohibited. Please reply to the sender that you have
received this message in error, and then delete it. Thank you.
From: Nicole Valenti
Sent: Wednesday, September 4, 2019 4:49 PM
To: 'jedb@retail-solutionsllc.com'
Subject: RE: audit

Thank you. I will have this reviewed and will get back to you when I have a response from Guard.

From: jedb@retail-solutionsllc.com [mailto:jedb@retail-solutionsllc.com]
Sent: Wednesday, September 4, 2019 10:32 AM
                                                                  6
      Case 2:20-bk-09357-MCW                 Doc 111 Filed 11/17/20 Entered 11/17/20 17:05:39                            Desc
                                             Main Document   Page 53 of 76
To: Nicole Valenti
Subject: audit

Nicole,


In looking at the attached there are a couple of errors in the audit

    1. Owner - Susan Bradshaw owns roughly 30% - $135,000 should not be in audit 2017 & 2018 income
    2. Owner - Tyler Bradshaw effective 1/1/18 is at 7% ownership - $54110 should not be in audit 2018 income
    3. Owner - Madeline Bradshaw effective 1/1/18 is at 5% ownership - $30,725 should not be in audit 2018 income
    4. Reporting codes - the attached 06 H1E shows all Texas wages were reported under 8017 for the entire year.
             1.   Per the CA the attached states Texas was under 8521 and changed to
                  8017TX=79949+222293=$302,242 – as stated above Texas was under 8017
    5. Additional payroll not reported by ADP (see attached excel file) and I included the e-mail below from ADP below
          my signature.

If there are additional information regarding the increased

Jed Bradshaw
Retail Solutions LLC
16445 N 91st Street Suite 105
Scottsdale AZ 85260
480 427-2717 Office


Hi Jed,
Yes, I was just in the process of responding. You are correct. Attached is the catch up payment calculations.
I hope this helps.

Sincerely,




This email has been scanned for spam and viruses by Proofpoint Essentials. Click here to report this email as spam.


                                                               7
      Case 2:20-bk-09357-MCW              Doc 111 Filed 11/17/20 Entered 11/17/20 17:05:39                      Desc
                                          Main Document   Page 54 of 76
This email has been scanned for spam and viruses by Proofpoint Essentials. Click here to report this email as spam.




This email has been scanned for spam and viruses by Proofpoint Essentials. Click here to report this email as spam.




This email has been scanned for spam and viruses by Proofpoint Essentials. Click here to report this email as spam.




                                                            8
      Case 2:20-bk-09357-MCW            Doc 111 Filed 11/17/20 Entered 11/17/20 17:05:39                     Desc
                                        Main Document   Page 55 of 76
                         Exhibit D

Case 2:20-bk-09357-MCW   Doc 111 Filed 11/17/20 Entered 11/17/20 17:05:39   Desc
                         Main Document   Page 56 of 76
From: Michael Ashley <MAshley@levitonlawfirm.com>
Sent: Monday, September 30, 2019 4:50 PM
To: jedb@retail-solutionsllc.com; jedb@iwsmllc.com; 'Jeffrey Cohn' <JCohn@jbcpclaw.com>
Cc: Attorney Leviton <donleviton@levitonlawfirm.com>
Subject: RE: ^0010728572/ GUARD INSURANCE/ RETAIL SOLUTIONS LLC $20,060.26

Here is the revised audit remit payment today, You can fill out one of the forms above or email/fax a check.
Any questions call me at 847-232-813

Michael Ashley
Sr. Account Executive
The Leviton Law Firm
Don A. Leviton, Supervising Attorney
Admitted to Practice in Illinois and the District of Columbia

Phone: 847-232-8193• Fax: 847-781-1031
One Pierce Place, Suite 725W
Itasca, IL 60143




                                                                1
      Case 2:20-bk-09357-MCW              Doc 111 Filed 11/17/20 Entered 11/17/20 17:05:39                     Desc
                                          Main Document   Page 57 of 76
Michael Ashley
Account Executive

The Leviton Law Firm
Don A. Leviton, Supervising Attorney
Admitted to Practice in Illinois and the District of Columbia

Phone - 847.232.8193 • Fax: 847-781-1031
One Pierce Place, Suite 725W • Itasca • IL 60143

This e-mail (including any attachments) is covered by the Electronic Communications Privacy Act, 18 U.S.C. 2510-2521. It is confidential and may be
legally privileged. If you are not the intended recipient, you are hereby notified that any retention, dissemination, distribution or copying of this
communication is strictly prohibited. Please reply to the sender that you have received this message in error, and then delete it. Thank you.


From: Michael Ashley
Sent: Monday, September 23, 2019 11:26 AM
To: jedb@retail-solutionsllc.com; jedb@iwsmllc.com; 'Jeffrey Cohn' <JCohn@jbcpclaw.com>
Cc: Attorney Leviton <donleviton@levitonlawfirm.com>
Subject: RE: ^0010728572/ GUARD INSURANCE/ RETAIL SOLUTIONS LLC $27,478.37

There is no exclusionary form signed prior to t he policy beginning and the audit is the true exposure and
liability. Without payment we have to escalate against you as you have failed to produce any dispute that warrants any
revision. I sent all the documentation against you. Call to discuss payment or have your Attorney contact me. As this is
not on hold or being revised.

Michael Ashley
Sr. Account Executive
The Leviton Law Firm
Don A. Leviton, Supervising Attorney
Admitted to Practice in Illinois and the District of Columbia

Phone: 847-232-8193• Fax: 847-781-1031
One Pierce Place, Suite 725W
Itasca, IL 60143




From: jedb@retail-solutionsllc.com <jedb@retail-solutionsllc.com>
Sent: Monday, September 23, 2019 11:17 AM
To: Michael Ashley <MAshley@levitonlawfirm.com>; jedb@iwsmllc.com; 'Jeffrey Cohn' <JCohn@jbcpclaw.com>
Cc: Attorney Leviton <donleviton@levitonlawfirm.com>
Subject: RE: ^0010728572/ GUARD INSURANCE/ RETAIL SOLUTIONS LLC $27,478.37

Michael,

As I have stated to both Guard and the collection agency. The audit is wrong as it included owners of the company that
should not have been charged for Workman’s comp and there was an additional issue with ADP not holding the correct
amount in the in the year in question and added the amount to this years billed amount.

Jed Bradshaw
Retail Solutions LLC
16445 N 91st Street Suite 105
                                                                            2
       Case 2:20-bk-09357-MCW                      Doc 111 Filed 11/17/20 Entered 11/17/20 17:05:39                                       Desc
                                                   Main Document   Page 58 of 76
Scottsdale AZ 85260
480 427-2717 Office



From: Michael Ashley <MAshley@levitonlawfirm.com>
Sent: Monday, September 23, 2019 10:07 AM
To: jedb@retail-solutionsllc.com; jedb@iwsmllc.com
Cc: Attorney Leviton <donleviton@levitonlawfirm.com>
Subject: ^0010728572/ GUARD INSURANCE/ RETAIL SOLUTIONS LLC $27,478.37

Account #         2763
Contractual Obligation $27,478.37

Please allow this communication to serve as notice that this firm has been retained by Guard Insurance with respect to
your above referenced breach of contract. As you are aware, our client recently placed your account with a collection
agency. That agency has since returned the file as “uncollectable without suit” and issued a strong recommendation for
litigation. Contact me today at 847-232-8193 to discuss options.

As a final courtesy to you, prior to additional action being taken, we will hold your file in abeyance through September
26th so that you may contact me to resolve this issue voluntarily. Absent your response, I will assume that there is no
room for an amicable resolution and we will advise our client that further action may be appropriate to force your
compliance.

I trust that you comprehend the gravity of this matter and that you will govern your actions accordingly.

Regards,
Michael Ashley
Sr. Account Executive
The Leviton Law Firm
Don A. Leviton, Supervising Attorney
Admitted to Practice in Illinois and the District of Columbia


Phone: 844-843-5290 Ext. 529 • Fax: 847-781-1031
One Pierce Place, Suite 725W
Itasca, IL 60143

Michael Ashley
Sr. Account Executive
The Leviton Law Firm
Don A. Leviton, Supervising Attorney
Admitted to Practice in Illinois and the District of Columbia

Phone: 847-232-8193• Fax: 847-781-1031
One Pierce Place, Suite 725W
Itasca, IL 60143



Michael Ashley
Account Executive


                                                                3
      Case 2:20-bk-09357-MCW              Doc 111 Filed 11/17/20 Entered 11/17/20 17:05:39                    Desc
                                          Main Document   Page 59 of 76
The Leviton Law Firm
Don A. Leviton, Supervising Attorney
Admitted to Practice in Illinois and the District of Columbia

Phone - 847.232.8193 • Fax: 847-781-1031
One Pierce Place, Suite 725W • Itasca • IL 60143

This e-mail (including any attachments) is covered by the Electronic Communications Privacy Act, 18 U.S.C. 2510-2521. It is confidential and may be
legally privileged. If you are not the intended recipient, you are hereby notified that any retention, dissemination, distribution or copying of this
communication is strictly prohibited. Please reply to the sender that you have received this message in error, and then delete it. Thank you.




This email has been scanned for spam and viruses by Proofpoint Essentials. Click here to report this email as spam.




                                                                            4
       Case 2:20-bk-09357-MCW                      Doc 111 Filed 11/17/20 Entered 11/17/20 17:05:39                                       Desc
                                                   Main Document   Page 60 of 76
                         Exhibit E

Case 2:20-bk-09357-MCW   Doc 111 Filed 11/17/20 Entered 11/17/20 17:05:39   Desc
                         Main Document   Page 61 of 76
Important
Information




                                                             Agency
     Retail Solutions LLC                                    AUTOMATIC DATA PROCESSING INSURANCE AGENCY,
     16445 N 91st St                                         INC.
     Suite 105                                               1 ADP Boulevard
     Scottsdale, AZ 85260                                    Roseland, NJ 07068




    Revised Final Audit of Your Workers' Compensation Policy
             with NorGUARD Insurance Company
                                         Policy Number                2763

At this time, we are forwarding audit information for the insurance policy shown above. As you can see, this recap is
self-explanatory and enables you to quickly review the transaction. However, you should also be aware that the
amount due on any current Berkshire Hathaway GUARD Insurance Companies policy may be adjusted to reflect the
results of this audit of your expired term. We suggest you place the enclosed document with the balance of the policy.
If you have any questions, please feel free to contact us at 800-673-2465.
 Policy Period
 From June 1, 2017 to June 1, 2018, 12:01 AM, standard time at the insured's mailing address.


 Type of Endorsement and Party Requesting the Change

  Payroll - The Policyholder




                               Workers' Compensation Specialists
INTERNAL USE    3^
MGA      :         2763
Date      : 09/26/2019
      Case 2:20-bk-09357-MCW                                                        Endorsement
                                       Doc 111 Filed 11/17/20 Entered 11/17/20 17:05:39   DescRecap
DECTO   :I
                                       Main Document   Page 62 of 76
                                                         Workers' Compensation and Employer's Liability Policy
                                                                  NorGUARD Insurance Company - A Stock Co.
                                                                                Policy Number            2763
                                                                                    Renewal of           1886
                                                                                          NCCI No. [25844]


                                    Policy Information Page - Revised Final Audit
[1]Named Insured and Mailing Address                             Agency
   Retail Solutions LLC                                          AUTOMATIC DATA PROCESSING INSURANCE AGENCY, INC.
   16445 N 91st St                                               1 ADP Boulevard
   Suite 105                                                     Roseland, NJ 07068
   Scottsdale, AZ 85260
                                                                 Agency Code: NJADPI10
       Federal Employer's ID                     6775                    Insured is Limited Liability Co. (LLC)
       Locations On Policy                     - See Extension of Information Page -
                                                 Schedule of Locations - WC 040003


  [2] Policy Period
       From June 1, 2017 to June 1, 2018, 12:01 AM, standard time at the insured's mailing address.


                                                        Revision
            Revision #6, effective on the date shown below, 12:01 AM, standard time, changes the listed
            items. All other terms and conditions of the policy remain unchanged.
            WC890415 - Payroll - Eff. 06/01/2017 - no down payment, 1 monthly installment(s)

  [3] Coverage

       A.        Workers' Compensation Insurance - Part One of this policy applies to the Workers'
                 Compensation Law of the following states: Alabama, Arizona, California, Colorado, Georgia,
       B.        Idaho, Illinois, Indiana, Kansas, Louisiana, Montana, North Carolina, New Mexico, Nevada,
                 Oklahoma, Oregon, Tennessee, Texas, Utah, Wisconsin
                 Employer's Liability Insurance - Part Two of this policy applies $to1,000,000
                                                                                       work in each of the states
                                                                                   $1,000,000
                 listed in item [3]A. The limits of our liability under Part Two are:
                               Bodily Injury by Accident - each accident           $1,000,000
                               Bodily Injury by Disease - each employee
                               Bodily Injury by Disease - policy limit
       C. Other States Insurance - Part Three of this policy applies to all states, except any state listed in
             item [3]A. and the states of North Dakota, Ohio, Washington, West Virginia, and Wyoming.
       D. This policy includes these endorsements and schedules:
              See Extension of Information Page - Schedule of Forms - WC 040004

  [4] Premium
       The Premium Basis and, therefore, the premium will be determined by our Manual of Rules,
       Classifications, Rates, and Rating Plans. All required information is subject to verification and change by
       audit. (Continued on another page)




  Total Policy Premium                             $        122,954
  Total Surcharges/Assessments                     $      $1,225.00
  Total Cost                                       $    $124,179.00

INTERNAL USE    3^                                          Page - 1 -                             Endorsement
MGA      :         2763                                                                            WC 99 06 09
Date      : 09/26/2019

               P.O. Box A-H • 39 Public
      Case 2:20-bk-09357-MCW        Doc Square
                                          111 · Wilkes-Barre,
                                                Filed 11/17/20PA 18703-0020 · www.guard.com
                                                                   Entered 11/17/20  17:05:39                    Desc
Endorsement WC 99 06 09
                                   Main Document         Page 63 of 76
                                                                              2763
(L1)   4508 E Barwick Dr , Cave Creek, AZ 85331 (06/01/2017 - 06/01/2018)
(L2)   732 Avenida Abeja , San Marcos, CA 92069 (06/01/2017 - 06/01/2018)




                                                Page - 2 -                  Endorsement
                                                                            WC 99 06 09


 Case 2:20-bk-09357-MCW        Doc 111 Filed 11/17/20 Entered 11/17/20 17:05:39           Desc
                               Main Document   Page 64 of 76
                                                                        2763




PN049901F - CA YOUR RIGHT TO RATING AND DIVDEND INFO
PN049902B - CA POLICYHOLDER NOTICE - WC RATING LAWS
PN049904 - CA INS. GUARANTEE ASSOC.(CIGA) SURCHARGE
WC000000C - STANDARD POLICY
WC000001A - INFORMATION PAGE
WC000308 - PARTNERS, OFFICERS & OTHERS EXCL. END.
WC000310 - SOLE PROP., PART., OFF. & OTHERS COV.
WC000403 - EXPERIENCE RATING MODIFICATION FACTOR
WC000404 - PENDING RATE CHANGE ENDORSEMENT
WC000406 - PREMIUM DISCOUNT ENDORSEMENT
WC000406A - PREMIUM DISCOUNT ENDORSEMENT
WC000414 - NOTIFICATION OF CHANGE IN OWNERSHIP ENDT
WC000419 - PREMIUM DUE DATE ENDORSEMENT
WC000421D - CATASTROPHE(OTHER THAN CERT ACTS OF TERR
WC000422B - TERR RISK INS PROG REAUTHORIZATION ACT
WC000424 - AUDIT NONCOMPLIANCE CHARGE ENDORSEMENT
WC000425 - EXP. RATING MODIF. FACTOR REVISION END'T
WC020601A - AZ CANCELLATION ENDORSEMENT
WC040003 - CA EXT OF INFO PAGE-SCH OF LOCATIONS
WC040004 - CA EXT OF INFO PAGE-SCHEDULE OF FORMS
WC040301B - POLICY AMENDATORY ENDORSEMENT-CALIFORNIA
WC040310 - CA DUTY TO DEFEND
WC040318B - CA LLC COVERAGE/EXCLUSION ENDORSEMENT
WC040410 - CA ESTIMATED ANNUAL PREMIUM ENDORSEMENT
WC040422 - CALIFORNIA SHORT-RATE CANCELLATION END'T
WC040601A - CA CANCELLATION ENDORSEMENT
WC050402 - CO CLASSIFICATION ENDORSEMENT
WC050403 - CO PREM CREDIT FOR CERT RISK MGMT PROG
WC100601B - GA CANCELATION,NONRENEWAL & CHANGE ENDT
WC120306A - IL WC INSURANCE POLICY EXCLUSION END.
WC120601E - IL AMENDATORY ENDORSEMENT
WC150401A - KS FINAL PREMIUM ENDORSEMENT
WC150404 - KS PENDING LOSS COST ENDORSEMENT
WC150601A - KS CANCELLATION AND NONRENEWAL END'T
WC170303 - LA DUTY TO DEFEND ENDORSEMENT
WC170601H - LA AMENDATORY ENDORSEMENT
WC250305 - MT INTENTIONAL INJURY EXCLUSION END'T
WC250401A - MT AUDIT NONCOMPLIANCE CHARGE ENDORSEMEN
                                         Page - 3 -                  Endorsement
                                                                     WC 99 06 09


   Case 2:20-bk-09357-MCW   Doc 111 Filed 11/17/20 Entered 11/17/20 17:05:39       Desc
                            Main Document   Page 65 of 76
                                                 Workers' Compensation and Employer's Liability Policy
                                                          NorGUARD Insurance Company - A Stock Co.
                                                                        Policy Number             763
                                                                            Renewal of           1886
                                                                                  NCCI No. [25844]


                               Policy Information Page - Revised Final Audit

 WC250601B - MT CANCELLATION AND NONRENEWAL END'T
 WC250602 - MT SAFETY ENDORSEMENT
 WC270601C - NEVADA CANCELLATION AND NONRENEWAL ENDT
 WC300302 - NM SAFETY DEVICE EXCLUSION ENDORSEMENT
 WC300402 - New Mexico Assigned Risk Surcharge Endor
 WC300601A - NM CANCELATION AND NON-RENEWAL END'T
 WC320301C - NC AMENDED COVERAGE ENDORSEMENT
 WC320602 - NC PRO-RATA CANCELLATION ENDORSEMENT
 WC350303 - OKLAHOMA EL INTENTIONAL TORT EXCLUSION
 WC350601F - OK CANCEL,NONRENEWAL,AND CHANGE END'T
 WC350603 - OK FRAUD WARNING ENDORSEMENT
 WC360306 - OR LIMITS OF LIABILITY END'T
 WC360406 - OR PREMIUM DUE DATE END'T
 WC360601E - OR CANCELLATION END'T
 WC360602 - OR CONFIDENTIALITY END'T
 WC360604 - OREGON AMENDATORY ENDORSEMENT
 WC410402 - TN PENDING LOSS COST & ASSIGN.RISK RATE
 WC420301H - TEXAS AMENDATORY ENDORSEMENT
 WC420407 - TEXAS - AUDIT PREMIUM ENDORSEMENT
 WC430601 - UT WORKPLACE SAFETY PROGRAM ENDT
 WC430602 - UT CANCELLATION ENDORSEMENT
 WC480601C - WI LAW ENDORSEMENT
 WC480606B - WI CANCELLATION AND NONRENEWAL END'T
 WC990000 - AUTHORIZATION AND ATTESTATION END'T
 WC990005 - IL NOTICE OF CONTACT FOR COMPLAINTS
 WC990007 - IL WC COMMISSION OPER. FUND SURCHARGE
 WC990014 - CALIFORNIA CHANGES - AMENDATORY END'T
 WC990605A - AZ AMENDATORY ENDORSEMENT POLICY JACKET




INTERNAL USE    3^                                 Page - 4 -                       Endorsement
MGA      :         2763                                                             WC 99 06 09
Date      : 09/26/2019

               P.O. Box A-H • 39 Public
      Case 2:20-bk-09357-MCW        Doc Square
                                          111 · Wilkes-Barre,
                                                Filed 11/17/20PA 18703-0020 · www.guard.com
                                                                   Entered 11/17/20  17:05:39     Desc
                                   Main Document         Page 66 of 76
                                                        Workers' Compensation and Employer's Liability Policy
                                                                 NorGUARD Insurance Company - A Stock Co.
                                                                               Policy Number            2763
                                                                                   Renewal of           1886
                                                                                         NCCI No. [25844]


                                      Policy Information Page - Revised Final Audit

  [4] Premium (cont.)
                                                       Alabama
                       Classification                     Code    Premium Basis:   Rate per      Annual
                                                                       Total        $100        Premium
                                                                      Annual     Remuneration
                                                                   Remuneration
  Effective: 06/01/2017-06/01/2018
  ADVERTISING DISPLAY INSTALLATION                         9521              0.00        7.89                0
  Increased Limits Emp Liability, 1000K/1000K/1000K        9812                          1.4%                0


  Total Annual Premium for AL                                                                                0


                                                        Arizona
                       Classification                     Code    Premium Basis:   Rate per      Annual
                                                                       Total        $100        Premium
                                                                      Annual     Remuneration
                                                                   Remuneration
  Effective: 06/01/2017-06/01/2018
  SALESPERSONS OR COLLECTORS-OUTSIDE                       8742              0.00        0.34                0
  CLERICAL OFFICE EMPLOYEES NOC                            8810        100,619.00        0.21            211
  ADVERTISING DISPLAY INSTALLATION                         9521        681,033.00        4.96          33,779
  Increased Limits Emp Liability, 1000K/1000K/1000K        9812                          1.1%            374
  Experience Modification                                                                1.23           7,904


  Premium Discount                                                                     8.418%          -3,558
  Total Annual Premium for AZ                                                                          38,710


                                                       California
                       Classification                     Code    Premium Basis:   Rate per      Annual
                                                                       Total        $100        Premium
                                                                      Annual     Remuneration
                                                                   Remuneration
  Effective: 06/01/2017-06/01/2018
  STORE: RETAIL, NOC                                       8017        825,606.00        5.87          48,463
  CLERICAL OFFICE EMPLOYEES NOC                            8810              0.00        0.60                0
  Territorial Rating, San Diego and Imperial Valley                                       0.9          -4,846
  Experience Modification                                                                0.69         -13,521


  Premium Discount                                                                     4.625%          -1,392
  Total Annual Premium for CA                                                                          28,704




INTERNAL USE    3^                                        Page - 5 -                    Endorsement
MGA      :         2763                                                                 WC 99 06 09
Date      : 09/26/2019

               P.O. Box A-H • 39 Public
      Case 2:20-bk-09357-MCW        Doc Square
                                          111 · Wilkes-Barre,
                                                Filed 11/17/20PA 18703-0020 · www.guard.com
                                                                   Entered 11/17/20  17:05:39         Desc
Endorsement WC 99 06 09
                                   Main Document         Page 67 of 76
                                                       Workers' Compensation and Employer's Liability Policy
                                                                NorGUARD Insurance Company - A Stock Co.
                                                                              Policy Number            2763
                                                                                  Renewal of           1886
                                                                                        NCCI No. [25844]


                                     Policy Information Page - Revised Final Audit

                                                      Colorado
                      Classification                     Code    Premium Basis:   Rate per      Annual
                                                                      Total        $100        Premium
                                                                     Annual     Remuneration
                                                                  Remuneration
  Effective: 06/01/2017-06/01/2018
  ADVERTISING DISPLAY INSTALLATION                        9521        345,890.00        5.41          18,713
  Increased Limits Emp Liability, 1000K/1000K/1000K       9812                          1.1%            206
  Experience Modification                                                               1.23           4,351


  Premium Discount                                                                   10.915%          -2,540
  Total Annual Premium for CO                                                                         20,730


                                                       Georgia
                      Classification                     Code    Premium Basis:   Rate per      Annual
                                                                      Total        $100        Premium
                                                                     Annual     Remuneration
                                                                  Remuneration
  Effective: 06/01/2017-06/01/2018
  ADVERTISING DISPLAY INSTALLATION                        9521        117,228.00        5.28           6,190
  Increased Limits Emp Liability, 1000K/1000K/1000K       9812                          1.1%             68
  Experience Modification                                                               1.23           1,439


  Premium Discount                                                                   10.913%            -840
  Total Annual Premium for GA                                                                          6,857


                                                        Idaho
                      Classification                     Code    Premium Basis:   Rate per      Annual
                                                                      Total        $100        Premium
                                                                     Annual     Remuneration
                                                                  Remuneration
  Effective: 06/01/2017-06/01/2018
  CLERICAL OFFICE EMPLOYEES NOC                           8810              0.00        0.28                0
  ADVERTISING DISPLAY INSTALLATION                        9521         49,778.00        4.76           2,369
  Increased Limits Emp Liability, 1000K/1000K/1000K       9812                          1.1%             26
  Experience Modification                                                               1.23            551


  Premium Discount                                                                    10.93%            -322
  Total Annual Premium for ID                                                                          2,624




INTERNAL USE    3^                                       Page - 6 -                    Endorsement
MGA      :         2763                                                                WC 99 06 09
Date      : 09/26/2019

               P.O. Box A-H • 39 Public
      Case 2:20-bk-09357-MCW        Doc Square
                                          111 · Wilkes-Barre,
                                                Filed 11/17/20PA 18703-0020 · www.guard.com
                                                                   Entered 11/17/20  17:05:39        Desc
Endorsement WC 99 06 09
                                   Main Document         Page 68 of 76
                                                       Workers' Compensation and Employer's Liability Policy
                                                                NorGUARD Insurance Company - A Stock Co.
                                                                              Policy Number            2763
                                                                                  Renewal of           1886
                                                                                        NCCI No. [25844]


                                     Policy Information Page - Revised Final Audit

                                                       Illinois
                      Classification                     Code     Premium Basis:   Rate per      Annual
                                                                       Total        $100        Premium
                                                                      Annual     Remuneration
                                                                   Remuneration
  Effective: 06/01/2017-06/01/2018
  ADVERTISING DISPLAY INSTALLATION                        9521             0.00          6.55                0
  Increased Limits Emp Liability, 1000K/1000K/1000K       9812                           1.4%                0
  Experience Modification                                                                1.23                0


  Total Annual Premium for IL                                                                                0


                                                       Indiana
                      Classification                     Code     Premium Basis:   Rate per      Annual
                                                                       Total        $100        Premium
                                                                      Annual     Remuneration
                                                                   Remuneration
  Effective: 06/01/2017-06/01/2018
  ADVERTISING DISPLAY INSTALLATION                        9521             0.00          3.28                0
  Increased Limits Emp Liability, 1000K/1000K/1000K       9812                           1.1%                0
  Experience Modification                                                                1.23                0


  Total Annual Premium for IN                                                                                0


                                                       Kansas
                      Classification                     Code     Premium Basis:   Rate per      Annual
                                                                       Total        $100        Premium
                                                                      Annual     Remuneration
                                                                   Remuneration
  Effective: 06/01/2017-06/01/2018
  ADVERTISING DISPLAY INSTALLATION                        9521        25,520.00          5.93          1,513
  Increased Limits Emp Liability, 1000K/1000K/1000K       9812                           1.1%            17
  Experience Modification                                                                1.23            352


  Premium Discount                                                                    10.893%           -205
  Total Annual Premium for KS                                                                          1,677




INTERNAL USE    3^                                       Page - 7 -                     Endorsement
MGA      :         2763                                                                 WC 99 06 09
Date      : 09/26/2019

               P.O. Box A-H • 39 Public
      Case 2:20-bk-09357-MCW        Doc Square
                                          111 · Wilkes-Barre,
                                                Filed 11/17/20PA 18703-0020 · www.guard.com
                                                                   Entered 11/17/20  17:05:39         Desc
Endorsement WC 99 06 09
                                   Main Document         Page 69 of 76
                                                       Workers' Compensation and Employer's Liability Policy
                                                                NorGUARD Insurance Company - A Stock Co.
                                                                              Policy Number            2763
                                                                                  Renewal of           1886
                                                                                        NCCI No. [25844]


                                     Policy Information Page - Revised Final Audit

                                                      Louisiana
                      Classification                     Code    Premium Basis:   Rate per      Annual
                                                                      Total        $100        Premium
                                                                     Annual     Remuneration
                                                                  Remuneration
  Effective: 06/01/2017-06/01/2018
  ADVERTISING DISPLAY INSTALLATION                        9521             0.00         5.47                0
  Increased Limits Emp Liability, 1000K/1000K/1000K       9812                          1.4%                0
  Experience Modification                                                               1.23                0


  Total Annual Premium for LA                                                                               0


                                                      Montana
                      Classification                     Code    Premium Basis:   Rate per      Annual
                                                                      Total        $100        Premium
                                                                     Annual     Remuneration
                                                                  Remuneration
  Effective: 06/01/2017-06/01/2018
  ADVERTISING DISPLAY INSTALLATION                        9521        13,678.00         5.94            812
  Increased Limits Emp Liability, 1000K/1000K/1000K       9812                          1.1%                9
  Experience Modification                                                               1.23            189


  Premium Discount                                                                   10.891%           -110
  Total Annual Premium for MT                                                                           900


                                                       Nevada
                      Classification                     Code    Premium Basis:   Rate per      Annual
                                                                      Total        $100        Premium
                                                                     Annual     Remuneration
                                                                  Remuneration
  Effective: 06/01/2017-06/01/2018
  ADVERTISING DISPLAY INSTALLATION                        9521        36,000.00         5.55          1,998
  Increased Limits Emp Liability, 1000K/1000K/1000K       9812                          1.1%            22
  Experience Modification                                                               1.23            465


  Premium Discount                                                                   10.905%           -271
  Total Annual Premium for NV                                                                         2,214




INTERNAL USE    3^                                       Page - 8 -                    Endorsement
MGA      :         2763                                                                WC 99 06 09
Date      : 09/26/2019

               P.O. Box A-H • 39 Public
      Case 2:20-bk-09357-MCW        Doc Square
                                          111 · Wilkes-Barre,
                                                Filed 11/17/20PA 18703-0020 · www.guard.com
                                                                   Entered 11/17/20  17:05:39        Desc
Endorsement WC 99 06 09
                                   Main Document         Page 70 of 76
                                                         Workers' Compensation and Employer's Liability Policy
                                                                  NorGUARD Insurance Company - A Stock Co.
                                                                                Policy Number            2763
                                                                                    Renewal of           1886
                                                                                          NCCI No. [25844]


                                     Policy Information Page - Revised Final Audit

                                                       New Mexico
                      Classification                       Code    Premium Basis:   Rate per      Annual
                                                                        Total        $100        Premium
                                                                       Annual     Remuneration
                                                                    Remuneration
  Effective: 06/01/2017-06/01/2018
  ADVERTISING DISPLAY INSTALLATION                         9521         65,493.00         4.69          3,072
  Increased Limits Emp Liability, 1000K/1000K/1000K        9812                           1.1%            34
  Experience Modification                                                                 1.23            714


  Premium Discount                                                                     10.916%           -417
  Total Annual Premium for NM                                                                           3,403


                                                      North Carolina
                      Classification                       Code    Premium Basis:   Rate per      Annual
                                                                        Total        $100        Premium
                                                                       Annual     Remuneration
                                                                    Remuneration
  Effective: 11/17/2017-06/01/2018
  ADVERTISING DISPLAY INSTALLATION                         9521          6,509.00         5.47            356
  Increased Limits Emp Liability, 1000K/1000K/1000K        9812                           1.1%                4


  Premium Discount                                                                     10.833%            -39
  Total Annual Premium for NC                                                                             321


                                                        Oklahoma
                      Classification                       Code    Premium Basis:   Rate per      Annual
                                                                        Total        $100        Premium
                                                                       Annual     Remuneration
                                                                    Remuneration
  Effective: 06/01/2017-06/01/2018
  ADVERTISING DISPLAY INSTALLATION                         9521         67,128.00         6.16          4,135
  Increased Limits Emp Liability, 1000K/1000K/1000K        9812                           1.4%            58
  Experience Modification                                                                 1.23            964


  Premium Discount                                                                     10.917%           -563
  Total Annual Premium for OK                                                                           4,594




INTERNAL USE    3^                                         Page - 9 -                    Endorsement
MGA      :         2763                                                                  WC 99 06 09
Date      : 09/26/2019

               P.O. Box A-H • 39 Public
      Case 2:20-bk-09357-MCW        Doc Square
                                          111 · Wilkes-Barre,
                                                Filed 11/17/20PA 18703-0020 · www.guard.com
                                                                   Entered 11/17/20  17:05:39          Desc
Endorsement WC 99 06 09
                                   Main Document         Page 71 of 76
                                                       Workers' Compensation and Employer's Liability Policy
                                                                NorGUARD Insurance Company - A Stock Co.
                                                                              Policy Number            2763
                                                                                  Renewal of           1886
                                                                                        NCCI No. [25844]


                                     Policy Information Page - Revised Final Audit

                                                       Oregon
                      Classification                     Code     Premium Basis:   Rate per      Annual
                                                                       Total        $100        Premium
                                                                      Annual     Remuneration
                                                                   Remuneration
  Effective: 06/01/2017-06/01/2018
  CLERICAL OFFICE EMPLOYEES NOC                           8810               0.00        0.16                0
  ADVERTISING DISPLAY INSTALLATION                        9521          67,394.00        5.18          3,491
  Increased Limits Emp Liability, 1000K/1000K/1000K       9812                           0.4%            14
  Experience Modification                                                                1.23            806


  Premium Discount                                                                    10.926%           -471
  Total Annual Premium for OR                                                                          3,840


                                                      Tennessee
                      Classification                     Code     Premium Basis:   Rate per      Annual
                                                                       Total        $100        Premium
                                                                      Annual     Remuneration
                                                                   Remuneration
  Effective: 11/17/2017-06/01/2018
  ADVERTISING DISPLAY INSTALLATION                        9521          26,747.00        3.56            952
  Increased Limits Emp Liability, 1000K/1000K/1000K       9812                           1.4%            13


  Premium Discount                                                                    10.881%           -105
  Total Annual Premium for TN                                                                            860


                                                        Texas
                      Classification                     Code     Premium Basis:   Rate per      Annual
                                                                       Total        $100        Premium
                                                                      Annual     Remuneration
                                                                   Remuneration
  Effective: 06/01/2017-06/01/2018
  STORE: RETAIL NOC & DRIVERS                             8017         302,242.00        1.32          3,990
  Increased Limits Emp Liability, 1000K/1000K/1000K       9812                           1.4%            56
  Experience Modification                                                                1.23            931


  Premium Discount                                                                     9.745%           -485
  Total Annual Premium for TX                                                                          4,492




INTERNAL USE    3^                                       Page - 10 -                    Endorsement
MGA      :         2763                                                                 WC 99 06 09
Date      : 09/26/2019

               P.O. Box A-H • 39 Public
      Case 2:20-bk-09357-MCW        Doc Square
                                          111 · Wilkes-Barre,
                                                Filed 11/17/20PA 18703-0020 · www.guard.com
                                                                   Entered 11/17/20  17:05:39         Desc
Endorsement WC 99 06 09
                                   Main Document         Page 72 of 76
                                                       Workers' Compensation and Employer's Liability Policy
                                                                NorGUARD Insurance Company - A Stock Co.
                                                                              Policy Number            2763
                                                                                  Renewal of           1886
                                                                                        NCCI No. [25844]


                                     Policy Information Page - Revised Final Audit

                                                         Utah
                      Classification                     Code     Premium Basis:   Rate per      Annual
                                                                       Total        $100        Premium
                                                                      Annual     Remuneration
                                                                   Remuneration
  Effective: 06/01/2017-06/01/2018
  CLERICAL OFFICE EMPLOYEES NOC                           8810              0.00         0.13                0
  CLERICAL TELECOMMUTER EMPLOYEES                         8871              0.00         0.07                0
  ADVERTISING DISPLAY INSTALLATION                        9521         62,108.00         2.77          1,720
  Increased Limits Emp Liability, 1000K/1000K/1000K       9812                           1.1%            19
  Experience Modification                                                                1.23            400


  Premium Discount                                                                     10.94%           -234
  Total Annual Premium for UT                                                                          1,905


                                                      Wisconsin
                      Classification                     Code     Premium Basis:   Rate per      Annual
                                                                       Total        $100        Premium
                                                                      Annual     Remuneration
                                                                   Remuneration
  Effective: 06/01/2017-06/01/2018
  ADVERTISING DISPLAY INSTALLATION                        9521              0.00         9.13                0
  Increased Limits Emp Liability, 1000K/1000K/1000K       9812                           1.1%                0
  Experience Modification                                                                1.23                0


  Total Annual Premium for WI                                                                                0




INTERNAL USE    3^                                       Page - 11 -                    Endorsement
MGA      :         2763                                                                 WC 99 06 09
Date      : 09/26/2019

               P.O. Box A-H • 39 Public
      Case 2:20-bk-09357-MCW        Doc Square
                                          111 · Wilkes-Barre,
                                                Filed 11/17/20PA 18703-0020 · www.guard.com
                                                                   Entered 11/17/20  17:05:39         Desc
Endorsement WC 99 06 09
                                   Main Document         Page 73 of 76
                                                           Workers' Compensation and Employer's Liability Policy
                                                                    NorGUARD Insurance Company - A Stock Co.
                                                                                  Policy Number            2763
                                                                                      Renewal of           1886
                                                                                            NCCI No. [25844]


                                   Policy Information Page - Revised Final Audit

       Policy Totals
       Total Standard Premium for Alabama                                                                0

       Total Standard Premium for Arizona                                                        38,710

       Total Standard Premium for California                                                     28,704

       Total Standard Premium for Colorado                                                       20,730

       Total Standard Premium for Georgia                                                         6,857

       Total Standard Premium for Idaho                                                           2,624

       Total Standard Premium for Illinois                                                               0

       Total Standard Premium for Indiana                                                                0

       Total Standard Premium for Kansas                                                          1,677

       Total Standard Premium for Louisiana                                                              0

       Total Standard Premium for Montana                                                           900

       Total Standard Premium for North Carolina                                                    321

       Total Standard Premium for New Mexico                                                      3,403

       Total Standard Premium for Nevada                                                          2,214

       Total Standard Premium for Oklahoma                                                        4,594

       Total Standard Premium for Oregon                                                          3,840

       Total Standard Premium for Tennessee                                                         860

       Total Standard Premium for Texas                                                           4,492

       Total Standard Premium for Utah                                                            1,905

       Total Standard Premium for Wisconsin                                                              0

       Catastrophe        9741    0.03       26,747                                                      8

       Catastrophe        9741    0.01       0                                                           0

       Catastrophe        9741    0.01       49,778                                                      5

       Terrorism WI       9740    0.02       0                                                           0

       Catastrophe        9741    0.02       25,520                                                      5

       Terrorism CO       9740    0.0145         345,890                                                50

       Terrorism LA       9740    0.016      0                                                           0

       Terrorism TN       9740    0.02       26,747                                                      5

       Catastrophe        9741    0.02       0                                                           0

       Terrorism KS       9740    0.0159       25,520                                                    4


INTERNAL USE    3^                                          Page - 12 -                   Endorsement
MGA      :         2763                                                                   WC 99 06 09
Date      : 09/26/2019

               P.O. Box A-H • 39 Public
      Case 2:20-bk-09357-MCW        Doc Square
                                          111 · Wilkes-Barre,
                                                Filed 11/17/20PA 18703-0020 · www.guard.com
                                                                   Entered 11/17/20  17:05:39           Desc
Endorsement WC 99 06 09
                                   Main Document         Page 74 of 76
                                                         Workers' Compensation and Employer's Liability Policy
                                                                  NorGUARD Insurance Company - A Stock Co.
                                                                                Policy Number            2763
                                                                                    Renewal of           1886
                                                                                          NCCI No. [25844]


                                 Policy Information Page - Revised Final Audit

       Catastrophe        9741   0.02      67,394                                                     13

       Catastrophe        9741   0.01      62,108                                                      6

       Catastrophe        9741   0.01      781,652                                                    78

       Terrorism CA       9740   0.03      825,606                                                248

       Terrorism NM       9740    0.0151       65,493                                                 10

       Catastrophe        9741   0.02      6,509                                                       1

       Catastrophe        9741   0.02      0                                                           0

       Catastrophe        9741   0.01      0                                                           0

       Terrorism IL       9740   0.0565    0                                                           0

       Catastrophe        9741   0.02      117,228                                                    23

       Terrorism IN       9740   0.024     0                                                           0

       Terrorism UT       9740   0.0145     62,108                                                     9

       Terrorism AL       9740   0.0166     0                                                          0

       Terrorism GA       9740   0.0167        117,228                                                20

       Terrorism TX       9740   0.024     302,242                                                    73

       Catastrophe        9741   0.01      36,000                                                      4

       Catastrophe        9741   0.02      825,606                                                165

       Terrorism AZ       9740   0.0105     781,652                                                   82

       Catastrophe        9741   0.02      67,128                                                     13

       Catastrophe        9741   0.01      345,890                                                    35

       Terrorism MT       9740   0.0135        13,678                                                  2

       Expense Constant                                                                           225

       Catastrophe        9741   0.01      0                                                           0

       Terrorism OR       9740   0.016      67,394                                                    11

       Terrorism NC       9740   0.0158        6,509                                                   1

       Terrorism ID       9740   0.02      49,778                                                     10

       Catastrophe        9741   0.01      13,678                                                      1

       Terrorism NV       9740   0.0145        36,000                                                  5

       Terrorism OK       9740   0.016     67,128                                                     11

       Minimum Premium OK         $1,605

       Total Annual Premium                                                                   122,954


INTERNAL USE    3^                                        Page - 13 -                   Endorsement
MGA      :         2763                                                                 WC 99 06 09
Date      : 09/26/2019

               P.O. Box A-H • 39 Public
      Case 2:20-bk-09357-MCW        Doc Square
                                          111 · Wilkes-Barre,
                                                Filed 11/17/20PA 18703-0020 · www.guard.com
                                                                   Entered 11/17/20  17:05:39         Desc
Endorsement WC 99 06 09
                                   Main Document         Page 75 of 76
                                                       Workers' Compensation and Employer's Liability Policy
                                                                NorGUARD Insurance Company - A Stock Co.
                                                                              Policy Number            2763
                                                                                  Renewal of           1886
                                                                                        NCCI No. [25844]


                                     Policy Information Page - Revised Final Audit

       CA Fraud Surcharge 06/01/2017-06/01/2018       0.1675%                                                    49

       CA OSHF Assessment 06/01/2017-06/01/2018         0.2305%                                                  67

       IN Second Injury Fund 06/01/2017-06/01/2018       0.6100%                                                  0

       MT Workers Compensation Subsequent Injury Fund Surcharge 06/01/2017-06/01/2018                0.6186%      6

       MT Occupational Safety & Health Regulatory Assessment Surcharge 06/01/2017-06/01/2018              0.7156%
                                                                                                                6

       CA WCARF Assessment 06/01/2017-06/01/2018         0.3128%                                                 91

       CA CIGA Surcharge 06/01/2017-06/01/2018        2.0000%                                                  582

       CA LECF Assessment 06/01/2017-06/01/2018        0.1918%                                                   56

       CA SIBTF Assessment 06/01/2017-06/01/2018        0.1335%                                                  39

       OR Workers Compensation Premium Assessment 06/01/2017-06/01/2018                6.8000%                 294

       CA UEBTF Assessment 06/01/2017-06/01/2018         0.0721%                                                 21

       MT WC Regulatory Assessment Surcharge 06/01/2017-06/01/2018              1.5592%                          14

       IL Industrial Commission Operation Fund 06/01/2017-06/01/2018           1.0100%                            0

       Total Cost for REWC892763                                                                          124,179




          Countersigned __________________________, at _______________________



                      by ____________________________________________
                                   (Authorized Representative)




       Policy Reconciliation Page - Final Audit
       Policy cost prior to final audit                                                                $ 131,620

       Billing fees charged                                                                                      $0

       Payments applied                                                                                $(104,561)

       Final audit adjustment                                                                            $(7,441)

       Balance due                                                                                      $ 19,619

                                                                       (The balance due will be billed separately.)



INTERNAL USE    3^                                       Page - 14 -                               Endorsement
MGA      :         2763                                                                            WC 99 06 09
Date      : 09/26/2019

               P.O. Box A-H • 39 Public
      Case 2:20-bk-09357-MCW        Doc Square
                                          111 · Wilkes-Barre,
                                                Filed 11/17/20PA 18703-0020 · www.guard.com
                                                                   Entered 11/17/20  17:05:39                    Desc
Endorsement WC 99 06 09
                                   Main Document         Page 76 of 76
